EXHIBIT 10.10

 

 

 

 

 

MINERALS TECHNOLOGIES INC. RETIREMENT PLAN

(As amended and restated effective as of January 21, 2004,
with certain other effective dates)

 

 

 

 

 

 

 

 

 

 

January 2004

 

--------------------------------------------------------------------------------

 

 

MINERALS TECHNOLOGIES INC. RETIREMENT PLAN
(as amended and restated effective as of January 21, 2004
with certain other effective dates)

   

Table of Contents

     

Page

     

Article 1.

The Plan

1

1.1

Background of Plan

1

1.2

Applicability of Plan

1

1.3

Purpose of Plan

1

     

Article 2.

Definitions

1

2.1

Definitions

1

2.2

Gender and Number

14

     

Article 3.

Participation

14

3.1

Commencement of Participation

14

     

Article 4.

Normal Retirement Benefit

14

4.1

Normal Retirement Benefit

15

4.2

Vesting and Early Commencement of Retirement Benefit Payments

18

4.3

Deferred Retirement

20

4.4

Disability Retirement

20

4.5

Adjustment for In-Service Payments

21

4.6

Transfer of Employment

21

     

Article 5.

Effect of Continued Employment or Reemployment on Retirement Benefits

22

5.1

Reemployment After a Member's Annuity Starting Date

22

5.2

Reemployment Before a Member's Annuity Starting Date

22

5.3

Reemployment or Continuation of Employment After a Member's Normal Retirement
Date

22

5.4

Suspension of Benefits Notice Procedures

22

     

Article 6.

Form of Payment of Retirement Benefits

23

6.1

Automatic Form of Payment

23

6.2

Automatic Joint and Surviving Spouse Annuity

23

6.3

Other Optional Forms of Payment

26

6.4

Distribution Requirements

27

6.5

Amounts Not Exceeding $5,000

28

6.6

Designation of Beneficiary

29

6.7

Death of Beneficiary Prior to Member's Separation from Service Date

29

6.8

Optional Direct Rollovers of Eligible Rollover Distributions

29

     

Article 7.

Preretirement Death Benefits

31

7.1

Unmarried Member

32

7.2

Married Member

32

7.3

Amounts Not Exceeding $5,000

34

       

(i)

 

 

 

--------------------------------------------------------------------------------

 

       

Table of Contents


(continued)



     

Page

     

Article 8.

Maximum Benefit Limitations

35

8.1

General Rule

35

8.2

Adjustment for Other Forms of Payment

35

8.3

Adjustment for Benefits Commencing Before Age 65

35

8.4

Adjustment for Benefits Commencing After Age 65

36

8.5

Adjustment of Limitation for Years of Vesting Service

36

8.6

Limitation Year

36

8.7

Definitions

36

     

Article 9.

Amendment and Termination

37

9.1

Amendment of the Plan

37

9.2

Termination of the Plan

38

9.3

Vesting on Termination or Partial Termination

38

9.4

Termination of the Trust

38

9.5

Distribution on Termination

38

9.6

Merger, Consolidation or Transfer

39

9.7

Restrictions on Benefits and Distributions to Certain Members

39

9.8

Plan Participation by Associate Companies

42

     

Article 10.

Contributions

42

10.1

Employer Contributions

42

10.2

Reversion of Employer Contributions

42

10.3

Rollover Contributions

43

     

Article 11.

Administration of the Plan

43

11.1

Responsibility for Plan and Trust Administration

43

11.2

Operation of the Committees

43

11.3

Powers and Duties of the Retirement Committee

44

11.4

Duties of the Plan Assets Committee

46

11.5

Duties of the Trustee

47

11.6

Standard of Duty

48

11.7

Funding and Investment Policy

48

11.8

Compensation and Expenses

48

11.9

Non-Liability and Indemnification

48

11.10

Claims Procedure

49

     

Article 12.

Trust Arrangements

51

12.1

Appointment of Trustee

51

12.2

Removal of Trustee; Appointment of Other Trustee

51

12.3

Change in Trust Agreements

51

       

(ii)

 

 

 

--------------------------------------------------------------------------------

 

       

Table of Contents


(continued)





 

   

Page

     

Article 13.

Top-Heavy Plan Provisions

51

13.1

General Rule

51

13.2

When Plan is Top-Heavy

51

13.3

When Plan is in Top-Heavy Group

52

13.4

Minimum Benefit

52

13.5

Accelerated Vesting

53

13.6

Limitation on Earnings

54

13.7

Definitions

54

     

Article 14.

Miscellaneous

54

14.1

No Employment Rights Created

54

14.2

Rights to Trust Assets

54

14.3

Nonalienation of Benefits

54

14.4

Expenses

55

14.5

Severability

55

14.6

Governing State

55

14.7

Facility of Payment

55

14.8

Missing Persons

56

14.9

Titles

56

     

SCHEDULE A

 

56

     

SCHEDULE B

 

56

     

SCHEDULE C

 

57

     

SCHEDULE D

 

57

     

SCHEDULE E

 

58

       

(iii)

       

 

--------------------------------------------------------------------------------

 

Article 1. The Plan

1.1 Background of Plan

Effective as of October 22, 1992, Minerals Technologies Inc. (the "Company")
adopted the Minerals Technologies Inc. Retirement Annuity Plan (the "Retirement
Annuity Plan") for the purpose of providing pensions upon retirement from
service to employees of the Company and its subsidiaries and affiliates
participating in the Plan. Members in the Retirement Annuity Plan accrued a
retirement benefit for each year of participation consisting of a percentage of
the Member's compensation. Subsequent to its effective date, the Company amended
the Retirement Annuity Plan from time to time to make desired changes and to
comply with various statutory and regulatory requirements that became effective
after the effective date.

Effective as of January 1 2002, the Company amended the Retirement Annuity Plan
to provide that employees employed on or after January 1, 2002 will accrue
benefits under a cash balance formula and that Members who were accruing
benefits under the Retirement Annuity Plan on December 31, 2001 generally will
continue to accrue benefits under the career earnings benefit formula that was
in effect on December 31, 2001. In connection with such amendment, the name of
the Retirement Annuity Plan was changed to the Minerals Technologies Inc.
Retirement Plan (the "Plan"), effective as of January 1, 2002.

The Plan, as hereinafter amended and restated, shall be effective as of January
1, 2002, except that certain amendments shall have other effective dates as set
forth in the Plan.

1.2 Applicability of Plan

Except as otherwise expressly indicated, the provisions of the Plan are
applicable only to Eligible Employees in the employ of an Employer on and after
January 1, 2002. The Plan shall preserve all rights accrued and not forfeited by
Members under the Plan as of December 31, 2001. Unless the Plan specifies
otherwise, the rights and benefits of any Employee who terminates employment
prior to the effective date of the provisions of this restated Plan shall be
governed by the Plan provisions in effect at the time of such Employee's
termination of employment.

 

1.3 Purpose of Plan

The Plan is intended to meet the requirements for qualification under Section
401(a) of the Internal Revenue Code of 1986, as amended from time to time and
the Trust established under the Plan is intended to be exempt from taxation as
provided under Code Section 501(a). Certain provisions contained in the Plan are
intended to constitute "good faith compliance" pursuant to Internal Revenue
Service Notice 2001-42 with the requirements of the Economic Growth and Tax
Relief Reconciliation Act of 2001 ("EGTRRA").

 

Article 2. Definitions

2.1 Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided.

(a)      "Accrued Benefit" shall mean, as of any given date, the monthly amount
of retirement income that would be payable in the form of a Single Life Annuity
commencing on the Member's Normal Retirement Date (or the Member's Severance
from Service Date, if later), based on the value of the Member's Cash Balance
Account or, if applicable, the Member's benefit under the Career Earnings
Formula as of such date.

(b)      "Actuarial Equivalent" shall mean an equivalent amount determined on
the basis of the following factors:

      (1)        Benefit Payable Under Cash Balance Formula.

> > (A)      In the case of a benefit payable pursuant to Section 4.1(c), the
> > amount payable in the form of a lump-sum payment shall be equal to the value
> > of the Member's Cash Balance Account as of the last day of the month prior
> > to the month in which distribution occurs.
> > 
> > (B)      In determining the amount of a benefit payable in the form of a
> > Single Life Annuity under Sections 2.1(a) and 6.3(c), actuarial equivalence
> > as of any given date shall be determined by applying to the Member's Cash
> > Balance Account, valued as of the Annuity Starting Date, a factor determined
> > on the basis of--
> > 
> > > (i)       an interest rate equal to the applicable interest rate (within
> > > the meaning of Code section 417(e)(3)), determined for the full calendar
> > > month that is four months prior to the month in which the Annuity Starting
> > > Date occurs; and
> > > 
> > > (ii)       for all such benefits payable on an Annuity Starting Date that
> > > is on or prior to December 31, 2002, the 1983 Group Annuity Mortality
> > > Table weighted 50 percent male; and for all such benefit payments payable
> > > on an Annuity Starting Date that is on or after January 1, 2003, the 1994
> > > Group Annuity Reserve Table weighted 50 percent male, projected to 2002;
> > > or such other mortality assumption as shall be prescribed by the Secretary
> > > of the Treasury, which assumption shall be based on the prevailing
> > > commissioners' standard table described in Code section 807(d)(5)(A) used
> > > to determine reserves for group annuity contracts issued on the date the
> > > determination is being made (without regard to any other subparagraph of
> > > Code section 807(d)(5)).
> > 
> > (C)       In determining the amount of a benefit payable in the form of an
> > Automatic Joint and Surviving Spouse Annuity under Section 6.2 or under an
> > optional form available to a Member under Section 6.3(d) or (e), actuarial
> > equivalence as of any given date shall be determined by applying to the
> > Member's Single Life Annuity as determined in Section 2.1(b)(1)(B), valued
> > as of the Annuity Starting Date, a factor determined on the basis of--
> > 
> > > (i)       An interest rate assumption of 7½% per annum; and
> > > 
> > > (ii)       for all such benefits payable on an Annuity Starting Date that
> > > is on or prior to December 31, 2002, the 1983 Group Annuity Mortality
> > > Table weighted 50 percent male; and for all such benefit payments payable
> > > on an Annuity Starting Date that is on or after January 1, 2003, the 1994
> > > Group Annuity Reserve Table weighted 50 percent male, projected to 2002;
> > > or such other mortality assumption as shall be prescribed by the Secretary
> > > of the Treasury, which assumption shall be based on the prevailing
> > > commissioners' standard table described in Code section 807(d)(5)(A) used
> > > to determine reserves for group annuity contracts issued on the date the
> > > determination is being made (without regard to any other subparagraph of
> > > Code section 807(d)(5)).
> 
> (2)       Benefit Payable Under Career Earnings Formula. In determining the
> amount of a benefit payable in the form of an Automatic Joint and Surviving
> Spouse Annuity under Section 6.2, or a Joint and Contingent Annuitant Option
> and/or Level Income Option under Section 6.3, and for purposes of determining
> any adjustment to be made to a Member's Accrued Benefit under Section 6.4(b),
> actuarial equivalence as of any given date shall be determined using an
> interest rate assumption of 7½% per annum and the mortality table described in
> Section 2.1(b)(2)(B). In determining the amount of benefit payable in the form
> of a lump-sum payment under Section 6.3(b) and for purposes of determining
> whether the cash-out provisions of Section 7.3 shall be applicable, actuarial
> equivalence as of any given date shall be determined using--
> 
> > (A)       an interest rate equal to the annual rate of interest on 30-year
> > Treasury securities or the generally accepted proxy therefor, in each case
> > as specified by the Commissioner of the Internal Revenue Service for the
> > full calendar month four months prior to the month in which the Member
> > retires; and
> > 
> > (B)       for all such benefits payable on an Annuity Starting Date that is
> > on or prior to December 31, 2002, the 1983 Group Annuity Mortality Table
> > weighted 50 percent male; and for all such benefit payments payable on an
> > Annuity Starting Date that is on or after January 1, 2003, the 1994 Group
> > Annuity Reserve Table weighted 50 percent male, projected to 2002; or such
> > other mortality assumption as shall be prescribed by the Secretary of the
> > Treasury, which assumption shall be based on the prevailing commissioners'
> > standard table described in Code section 807(d)(5)(A) used to determine
> > reserves for group annuity contracts issued on the date the determination is
> > being made (without regard to any other subparagraph of Code section
> > 807(d)(5)).
> 
> (3)       Maximum Benefit Limitations.
> 
> > (A)     Commencement Prior to Age 62; Adjustment for Certain Forms of
> > Payment Under Section 8.2. In determining the adjusted maximum benefit
> > limitations under Section 8.3(b) (for benefits commencing before age 62) or
> > under Section 8.2 (for certain forms of payment), actuarial equivalence
> > shall be based on whichever of the following sets of actuarial assumptions
> > result in the lower Retirement Benefit: (i) the assumed rate of interest and
> > the mortality table specified in Sections 2.1(b)(1) and 2.1(b)(2), as
> > applicable, or (ii) a 5 percent assumed rate of interest and the mortality
> > table specified in Section 2.1(b)(2).
> > 
> > (B)     Commencement After Age 65. In determining the adjusted maximum
> > benefit limitations under Section 8.4 (for benefits commencing after age
> > 65), actuarial equivalence shall be based on whichever of the following sets
> > of actuarial assumptions result in the lower Retirement Benefit: (i) the
> > assumed rate of interest and the mortality table specified in Sections
> > 2.1(b)(1) and 2.1(b)(2), as applicable, or (ii) a 5 percent assumed rate of
> > interest and the mortality table specified in Sections 2.1(b)(1) and
> > 2.1(b)(2), as applicable.
> > 
> > (C)     Top Heavy Factors. In determining present value under the top-heavy
> > provisions of Article 13, actuarial equivalence shall be based on the
> > Pension Benefit Guaranty Corporation immediate annuity lump-sum factor, with
> > male and female factors equally weighted, as in effect three (3) months
> > prior to the member's Severance from Service Date and the mortality
> > assumptions specified in Section 2.1(b)(2)(B).
> 
> Notwithstanding the foregoing limitations, the benefit determined under this
> subsection shall in no event be less than the Member's Accrued Benefit as of
> July 1, 1995, determined by applying a 5 percent assumed rate of interest in
> lieu of the applicable interest rate under Code section 417(e)(3), wherever
> the same appears in Section 2.1(b)(4)(A).

(c)       "Affiliated Company" shall mean--

> (1)     any corporation while it is a member of the same controlled group of
> corporations (within the meaning of Code section 414(b)) as the Company,
> 
> (2)     any other trade or business (whether or not incorporated) while it is
> under common control with the Company within the meaning of Code section
> 414(c),
> 
> (3)     any organization (whether or not incorporated) during any period in
> which it (along with the Company) is a member of an affiliated service group
> (within the meaning of Code section 414(m)), and
> 
> (4)     any entity required to be aggregated with the Company pursuant to Code
> section 414(o) and the regulations thereunder;

provided that, for purposes of Article 8 (regarding maximum benefit
limitations), in determining common control under Code sections 414(b) and (c),
the phrase "more than 50 percent" shall be substituted for the phrase "at least
80 percent" each place the latter appears in Code section 1563 (and regulations
thereunder) and in regulations under Code section 414(c).

(d)       "Annual Pay Credits" shall mean amounts credited to a Member's Cash
Balance Account, in accordance with Section 4.1(d).

(e)       "Annuity Starting Date" shall be defined as follows:

> (1)      Benefits Payable in the Form of an Annuity. In the case of benefits
> payable in the form of an annuity, Annuity Starting Date shall mean the first
> day of the first period for which an amount is payable under the Plan.
> 
> (2)      Benefits Payable in the Form of a Lump-Sum Payment. In the case of a
> benefit payable in the form of a lump-sum payment, Annuity Starting Date shall
> mean the date on which all events have occurred which entitle the Member to
> such benefit, but in no event earlier than the date that benefits become
> payable to the Member under Section 4.1, 4.2, 4.3, 4.4 or 6.5, whichever is
> applicable.
> 
> (3)       Administrative Delay. For purposes of subsection (1), if a benefit
> payment under the Plan has become payable to a Member but distribution has not
> yet occurred solely for administrative reasons, the Member's Annuity Starting
> Date shall be deemed to have occurred on the date such payment first became
> payable.

(f)       "Anniversary Year" shall mean (1) the twelve-month period following
the date on which an Employee first begins his employment with the Company or an
Affiliated Company, as well as successive twelve-month periods thereafter, and
(2) the twelve-month period following the date on which an Employee returns to
the employ of the Company or an Affiliated Company after incurring a One-Year
Break in Service, as well as successive twelve-month periods thereafter. No
Anniversary Year shall be credited for purposes of vesting under Section 4.2(a)
unless in such Anniversary Year the Employee has completed 1,000 or more Hours
of Service for the Company or an Affiliated Company.

(g)       "Associate Company" shall mean any Affiliated Company of which
Minerals Technologies Inc. owns directly or indirectly at least 80% of the
issued and outstanding shares of stock, which, with the consent of Minerals
Technologies Inc., adopts the Plan pursuant to the provisions of Section 9.8
hereof, and, when action is required to be taken hereunder by an Associate
Company, such action shall be authorized by its Board of Directors.

(h)       "Automatic Joint and Surviving Spouse Annuity" shall mean the annuity
form of benefit payments described in Section 6.2.

(i)       "Beneficiary" shall mean the person, persons or trust, or the Member's
estate, designated under Section 6.6 to receive benefits under the Plan after
the Member's death.

(j)       "Career Earnings" shall mean the Member's aggregate Earnings during
his period of Creditable Service, except that:

> (1)       if the Member was employed on April 1, 1998, the Member's Earnings
> for each calendar year prior to 1998 shall be the average of such Member's
> Earnings during the five consecutive calendar years prior to 1998 during which
> the Member rendered Creditable Service which yield the highest average,
> provided such Member's Earnings are not reduced thereby; and
> 
> (2)       if the Member was employed on July 1, 1995, but terminated
> employment prior to April 1, 1998, the Member's Earnings for each calendar
> year prior to 1995 shall be the average of such Member's Earnings during the
> five consecutive calendar years prior to 1995 during which the Member rendered
> Creditable Service which yield the highest average; provided such Member's
> Earnings are not reduced thereby; and
> 
> (3)       if the Member was employed on October 22, 1992, but terminated
> employment before July 1, 1995, the Member's Earnings for each calendar year
> prior to 1992 shall be the average of such Member's Earnings during the five
> consecutive calendar years prior to 1992 during which the Member rendered
> Creditable Service which yield the highest average, provided such Member's
> Earnings are not reduced thereby; and
> 
> (4)       in each case, only the Member's Earnings during his last 35 years of
> Creditable Service shall be counted; provided, however, that, such a
> calculation shall not lessen such Member's Career Earnings below the result of
> a prior calculation.

(k)       "Career Earnings Formula" shall mean the benefit formula described in
Section 4.1(b).

(l)       "Cash Balance Account" shall mean the notional account deemed to have
been established for each Member for the purpose of determining each Member's
benefit under the Cash Balance Formula.

(m)       "Cash Balance Formula" shall mean shall mean the benefit formula
described in Section 4.1(c).

(n)       "Code" shall mean the Internal Revenue Code of 1986, as in effect at
the time with respect to which such term is used. A reference to a provision of
the Code shall, if such provision is amended, refer to the successor to such
provision.

(o)       "Company" shall mean Minerals Technologies Inc., a Delaware
corporation, and any successor corporation and, when action is required to be
taken hereunder by the Company, such action shall be authorized by the
Compensation and Nominating Committee or the Board of Directors of the Company.

(p)       "Creditable Service" shall mean the period of a Member's employment
with the Company or an Affiliated Company that is used to determine (i) the
amount of a Member's benefit under the Career Earnings Formula, (ii) whether a
Member has a vested, non-forfeitable right to his Retirement Benefit on the
Member's Severance from Service Date and (iii) eligibility for Disability
benefits under Section 4.4. Creditable Service shall be determined as follows:

> 

(1)       Years of Creditable Service. A Member shall be credited with a year of
Creditable Service for each Anniversary Year during which he completes 1,000 or
more Hours of Service; provided, however, that for purposes of calculating a
Member's Retirement Benefit under the Career Earnings Formula, Hours of Service
earned by the Member with an Affiliated Company that is not an Associate Company
shall be disregarded in determining the Member's Creditable Service. No
fractional years of Creditable Service shall be credited to a Member, except for
purposes of determining (A) the Primary Social Security Benefit offset amount
pursuant to Section 4.1(b)(2) and (B) a Member's Career Earnings and his
eligibility for early retirement under Sections 4.2(b)(2)(A) and (B), in which
event the Member's Creditable Service shall be determined on the basis of the
months of employment with an Employer during the fractional Anniversary Year
without regard to whether the Member completes 1,000 or more Hours of Service
within such period. For purposes of the preceding sentence, a month of
employment will be credited with respect to the Member's first and last month of
employment with an Employer if the Member is employed for at least 15 days in
each such month.





(2)       "Prior Service" shall mean service rendered by a person who is in the
service of an Employer before the date on which he becomes a Member and who
continues in service on and after the date he becomes a Member. Except as
otherwise provided in Section 4.1 and Section 9.8, Prior Service of a Member
shall be included in the Member's Creditable Service.





(3)       "Special Service" shall mean service rendered outside the United
States by an Employee employed by a corporation which is an Affiliated Company,
but not an Associate Company, which service is rendered (1) before the date on
which such Employee becomes a Member; provided, that such Employee continues in
service of the Company or an Affiliated Company on and after the date he becomes
a Member, or (2) subsequent to the date the Employee becomes a Member, provided
that such employment is uninterrupted and that the Member returns to the
employment of an Employer immediately following such service. Special Service of
a Member shall be included in the Member's Creditable Service.





(4)       Pfizer Plan Membership. With respect to any Member who was an active
participant of the Pfizer Plan immediately prior to October 22, 1992 and who
commenced employment with the Company or any of its subsidiaries on or after
October 22, 1992 and prior to June 1, 1993, Creditable Service shall include any
service credited such Member under the Pfizer Plan provided such Member was an
active participant of the Pfizer Plan immediately prior to such Member's
employment by the Company or any of its subsidiaries.





(5)       Other Company Service. Creditable Service shall include service with
an employer other than an Employer or an Affiliate which service is recognized
as Creditable Service pursuant to Schedule E.





(6)       Military Leave. An Employee who is absent from work with the Company
or an Affiliated Company for voluntary or involuntary service with the armed
forces of the United States shall be credited with Creditable Service for the
time spent on active duty in the armed forces; provided that such Employee
returns to active service with an Employer within the time limits provided by
law after their separation or discharge from active duty from the armed forces,
having satisfactorily completed their period of training and service. In the
event an Employee who would otherwise be credited with Creditable Service for
the time spent on active duty in the armed forces except for such Employee's
failure to return to active service with an Employer pursuant to the preceding
sentence shall nevertheless be credited with up to 501 Hours of Service for such
period of military service. Notwithstanding any provision of the Plan to the
contrary, effective as of December 12, 1994, contributions, benefits and service
credit with respect to qualified military service will be provided in accordance
with Code Section 414(u).





(7)       Leave of Absence. Interruption of active service on account of leave
of absence authorized by an Employer shall not be considered termination of
service. Time spent on authorized leave of absence shall be credited for the
purpose of computing length of service and benefits payable under the Career
Earnings Formula on the following basis: Members shall receive credit for each
full year spent on authorized leave of absence for each full year of Creditable
Service that they render to an Employer following return to active service,
except that time spent on authorized leave of absence for medical reasons shall
be credited without requirement of subsequent Creditable Service and time spent
on civic leave shall be credited upon return to active service.





(8)       Effect on Creditable Service of Reemployment After Severance From
Service Date. An Employee who is reemployed after his Severance from Service
Date shall have Creditable Service that was credited to such Employee prior to
his Severance from Service Date reinstated upon reemployment as follows:



> (A)       If the Employee is reemployed before a One-Year Break in Service
> occurs, the Creditable Service the Employee had at the time of his Severance
> from Service Date shall be reinstated upon the Employee's reemployment.
> 
> (B)       If the Employee is reemployed after a One-Year Break in Service
> occurs, the Creditable Service the Employee had at such One-Year Break in
> Service shall be disregarded if-
> 
> > (i)       the Employee was not vested as to any part of his benefit under
> > the Plan prior to a One-Year Break in Service, and
> > 
> > (ii)       the number of consecutive One-Year Breaks in Service equals or
> > exceeds the greater of five or the aggregate number of years of Credited
> > Service completed prior to such One-Year Break in Service; provided,
> > however, that the Creditable Service that such employee had prior to a
> > One-Year Break in Service shall not be disregarded pursuant to this
> > subsection (ii) if the employee completes at least 24 consecutive months of
> > Creditable Service following his reemployment.
> 
> If a reemployed Employee does not forfeit his Creditable Service as provided
> above, solely for purposes of determining his Career Earnings, the last
> calendar year in which he rendered Creditable Service shall be treated as
> being consecutive with the first calendar year in which he renders Creditable
> Service after his reemployment.
> 
> Notwithstanding the foregoing, for purposes of determining a Member's
> Retirement Benefit under the Career Earnings Formula, following reemployment,
> no Creditable Service shall be credited for any Anniversary Year subsequent to
> a Member's Severance from Service Date if such reemployment occurs on or after
> January 1, 2002.

(q)       "Disability" shall mean the inability of a Member, who is
participating in a long-term disability plan of an Employer, to perform his
duties for an Employer as a result of any bodily injury or disease or mental
infirmity and for which the Member is receiving disability benefits under such
long-term disability plan. A Member who suffers a Disability shall be considered
"Disabled" only during the period in which he is receiving disability benefits
under an Employer's long-term disability plan.

(r)       "Disability Leave Status" shall mean the status of a Member who, for
purposes of the Career Earnings Formula, has been determined to be Disabled and
who has completed at least five years of Creditable Service at the time his
Disability began.

(s)       "Earnings."

> (1)       Items Included. Earnings shall mean actual salary, wages, bonus
> (except as otherwise provided under Section 2.1(s)(2)), and other remuneration
> earned by an Employee from an Employer for his service with an Employer, as
> determined by such Employer. Earnings shall include pre-tax contributions
> under (A) the Company's Savings and Investment Plan, (B) a cafeteria plan
> under Code section 125 and (C) a transportation fringe benefit plan under Code
> section 132(f)(4). Earnings shall also include earnings from Pfizer to the
> extent that Pfizer has transferred the accumulated benefit obligation of such
> person under the Pfizer Plan to the Company under the terms and conditions of
> the Reorganization Agreement between Pfizer Inc. and Minerals Technologies
> Inc. dated as of September 28, 1992.
> 
> (2)       Items Excluded. Earnings shall not include any part of the cost of
> any employee benefit (other than pre-tax contributions under (A) the Company's
> Savings and Investment Plan, (B) a cafeteria plan under Code section 125 or
> (C) under a transportation fringe benefit plan under Code section 132(f)(4)),
> including without limitation stock options, perquisites and group insurance,
> matching contributions under the Company's Savings and Investment Plan, or of
> any expense reimbursement, including, without limitation, relocation costs, or
> of any remuneration received in the form of salary continuance or lump-sum
> severance by an Employee while no longer providing services to the Company. No
> part of any bonus or other remuneration forming part of the compensation of
> any Employee shall be used to determine benefits under the Plan, if such bonus
> should cause such benefit to become discriminatory under the applicable
> provisions of the Code.
> 
> (3)       Limitation on Amount. Unless otherwise specifically provided in the
> Plan, the annual Earnings of each Employee that may be taken into account
> under the Plan shall not exceed the "applicable dollar amount" of an
> Employee's annual Earnings. For purposes of this Section 2.1(s), the term
> "applicable dollar amount" means the maximum annual compensation limit which
> is (A) $200,000 as adjusted for the cost of living in accordance with Code
> section 415(d) for Plan Years beginning before January 1, 1994, (B) $150,000,
> as adjusted for the cost of living in accordance with Code section
> 401(a)(17)(B) for Plan Years beginning January 1, 1994 and ending December 31,
> 2001, and (C) beginning January 1, 2002, $200,000, as adjusted for the cost of
> living in accordance with Code section 415(d). In determining the Earnings of
> a Member for purposes of the aforementioned limitations for Plan Years
> beginning prior to January 1, 1997, if any individual is a member of the
> family of a 5-percent owner or of a Highly Compensated Employee (as defined in
> Section 9.7(a)(2)) in the group consisting of the ten Highly Compensated
> Employees paid the greatest compensation during the year, then (A) such
> individual shall not be considered a separate employee and (B) any Earnings
> paid to such individual (and any applicable benefit on behalf of such
> individual) shall be treated as if it were paid to (or on behalf of) the
> 5-percent owner or Highly Compensated Employee; provided, however, that the
> aforementioned term "family" shall include only the Spouse of the Member and
> any lineal descendants of the Member who have not attained age 19 before the
> close of the year. If, as a result of the application of the foregoing family
> aggregation rules, the applicable dollar amount is exceeded, then the limit
> shall be prorated among the individuals in proportion to each such
> individual's Earnings as determined under this section 2.1(s) prior to the
> application of the limit.

(t)       "Effective Date" shall mean October 22, 1992.

(u)       "Eligible Employee" shall mean a person who (1) is included in a group
or class designated by the Company as eligible for membership in the Plan and
(2) is in the service of an Employer within the United States of America or is a
United States citizen in the service of an Employer outside of the continental
limits of the United States of America. Eligible Employee shall not include any
person who is included in a unit of employees covered by a collective bargaining
agreement that does not provide for the coverage of such person under the Plan
if there is evidence that retirement benefits were the subject of good faith
bargaining. A person who is a United States citizen and who is employed outside
the continental limits of the United States of America in the service of a
foreign subsidiary (including foreign subsidiaries of such foreign subsidiary)
of the Company shall be considered, for all purposes of the Plan, as employed in
the service of the Company if (A) the Company has entered into an agreement
under Code section 3121(1) which applies to the foreign subsidiary of which such
person is an employee and (B) contributions under a funded plan of deferred
compensation, whether or not a plan described in Code section 401(a), 403(a), or
405(a) are not provided by any other person with respect to the remuneration
paid to such individual by the foreign subsidiary. The groups and classes
designated by the Company are set forth in Schedule A.

(v)       "Employee" shall mean any individual employed by an Employer or an
Affiliated Company. The term Employee excludes any Leased Employee. The term
Employee shall also not include any person who performs services for an Employer
under an agreement or arrangement (which may be written, oral and/or evidenced
by an Employer's payroll practices) with the individual or with another
organization that provides the services of the individual to an Employer,
pursuant to which the person is treated as an independent contractor or is
otherwise treated as an employee of an entity other than an Employer,
irrespective of whether the individual is treated as an employee of an Employer
under common law employment principles or pursuant to the provisions of Code
section 414(m), 414(n), or 414(o).

(w)       "Employer" shall mean the Company and any Associate Company.

(x)       "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as in effect at the time with respect to which such term is used. A
reference to a provision of ERISA shall, if such provision is amended, refer to
the successor to such provision.

(y)       "Hour of Service"

> (1)       General Definition of Hour of Service. The term "Hour of Service"
> shall mean each hour for which the Employee is directly or indirectly paid or
> entitled to payment by an Employer or an Affiliate--
> 
> > (A)       for the performance of duties,
> > 
> > (B)       on account of a period of time during which no duties are
> > performed (regardless of whether or not the employment relationship has
> > terminated) due to vacation, holiday, illness, incapacity (including
> > Disability), layoff, jury duty, military duty, or leave of absence, or
> > 
> > (C)       for which back pay, irrespective of mitigation of damages, is
> > either awarded or agreed to by an Employer or an Affiliated Company;
> 
> provided, however, that no hour shall be credited as an Hour of Service under
> more than one of the preceding paragraphs.
> 
> (2)       Maternity/Paternity Leave. In the case of Maternity/Paternity Leave,
> up to 501 Hours of Service shall be credited in the Anniversary Year in which
> the Maternity/Paternity Leave begins, if the Employee would otherwise have
> incurred a One-Year Break in Service in that Anniversary Year, otherwise up to
> 501 Hours of Service shall be credited in the following Anniversary Year to
> prevent a One-Year Break in Service. Maternity/ Paternity Leave means an
> absence from work (A) by reason of the pregnancy of an Employee, (B) by reason
> of the birth of a child of an Employee, (C) by reason of the placement of a
> child with the Employee in connection with the adoption of the child, or (D)
> for the purposes of caring for the child during the period immediately
> following the birth or placement for adoption.
> 
> (3)       Crediting Hours of Service - Equivalency Method. Each Employee shall
> be credited with Hours of Service on the basis of an assumed 190 Hours of
> Service per month for each month for which the Employee would have received at
> least one Hour of Service in accordance with this definition to the extent
> that it does not result in crediting Hours of Service more than once with
> respect to any period.
> 
> (4)       Special Rules for Determining Hours of Service. In the case of a
> payment which is made or due on account of a period during which an Employee
> performs no duties, Hours of Service will be determined in accordance with
> Department of Labor Regulations § 2530.200b-2(b) and (c).

(z)       "Interest Credits" shall mean the amounts credited to a Member's Cash
Balance Account in accordance with Section 4.1(e).

(aa)       "Leased Employee" shall mean any person (other than an Employee of
the Company or an Associate Company) who pursuant to an agreement between the
Company or an Associate Company and any other person ("leasing organization")
has performed services for the Company or an Associate Company (or for the
Company or an Associate Company and related persons determined in accordance
with section 414(n)(6) of the Code) on a substantially full time basis for a
period of at least one year, and such services are performed under the primary
direction or control of the Company or an Associate Company.

(bb)       "Normal Retirement Age" shall mean age 65 if the Employee commenced
employment on or before July 31, 2002, or the later of the date the Employee
attains age 65 or completes five years of Creditable Service, if the Employee
commences employment on or after August 1, 2002.

(cc)       "Normal Retirement Date" shall mean the first day of the calendar
month coinciding with or next following the date on which the Member attains
Normal Retirement Age.

(dd)       "Member" shall mean an Employee or former Employee who has become a
Member under Article 3. A Member shall continue to be a Member as long as he has
an undistributed beneficial interest in the Plan.

(ee)       "One Year Break in Service" shall mean an Anniversary Year in which a
Member is credited with 500 or fewer Hours of Service.

(ff)       "Pfizer Plan" shall mean the Pfizer Inc. Retirement Annuity Plan.

(gg)       "Plan" shall mean the Minerals Technologies Inc. Retirement Plan, as
set forth in this document and as amended from time to time.

(hh)       "Plan Year" shall mean the period beginning January 1 and ending
December 31.

(ii)       "Primary Social Security Benefit" shall mean the annual amount
available to the Member at age 65, or later if the Member retires after age 65,
under the Old Age Insurance provisions of Title II of the Social Security Act in
effect at his Severance from Service Date, without regard to any increases in
the wage base or benefit levels that take effect after the date of termination
of employment, subject to the following:

> (A)     A Member's Primary Social Security Benefit shall be determined (1)
> with respect to the period prior to the Member's Severance from Service Date,
> by applying a salary scale which is the actual change in average wages from
> year to year as determined by the Social Security Administration, projected
> backwards, from the Member's Earnings for the calendar year in which the
> Member's Severance from Service Date occurs (or the Member's Earnings during
> the calendar year immediately preceding the calendar year in which the
> Member's Severance from Service Date occurs, if Earnings during such year are
> greater) and (2) in the event that the Member's Severance from Service Date
> occurs prior to attainment of age 65, by assuming that the Member's Earnings
> as determined in (1) will continue to be earned by the Member until age 65.
> Notwithstanding the foregoing, if a Member whose Severance from Service Date
> occurs prior to attainment of age 65 retires pursuant to Section 4.2(b)(2)(B),
> such Member's Primary Social Security Benefit shall be estimated by assuming
> that the Member will not receive any income after retirement which would be
> treated as wages for purposes of the Social Security Act.
> 
> (B)     Notwithstanding the foregoing, actual salary history will be used to
> calculate the Primary Social Security Benefit if this will result in a larger
> benefit under the Career Earnings Formula for the Member, but only if
> documentation of such history is provided by the Member within two years after
> the later of his Severance from Service Date or the date the Member receives
> notice of his benefits under the Plan.

(jj)       "Retirement Benefit" shall mean the benefit payment to which a Member
is entitled under Section 4.1, 4.2, 4.3 or 4.4, whichever is applicable.

(kk)       "Retirement Committee" shall mean those individuals designated by the
Board of Directors of the Company to serve as Members of the Retirement
Committee.

(ll)       "Severance from Service Date" shall mean the earlier of the following
dates:

> (1)    the date on which the Employee terminates voluntarily, retires, is
> discharged or dies; or
> 
> (2)    the first anniversary of the first date of a period in which an
> Employee remains absent from the service of an Employer for any reason other
> than voluntary termination, retirement, discharge or death, such as vacation,
> holiday, sickness, disability (other than a condition that renders the
> Employee Disabled as defined in Section 2.1(q)), leave of absence (other than
> a leave granted for military service) or lay-off; provided, however, that in
> the event an Employee shall quit, retire, die or be discharged prior to said
> first anniversary, his Severance from Service Date shall be the first day of
> such period of absence unless the Employee shall return to employment prior to
> such anniversary date.

(mm)       "Single Life Annuity" shall mean an annuity providing equal monthly
payments for the lifetime of the Member with no survivor benefits.

(nn)       "Spouse" shall mean the person to whom a Member has been legally
married (as determined in accordance with the laws of the jurisdiction in which
he resides) throughout the one-year period preceding the earlier of the Member's
Annuity Starting Date or the date of the Member's death.

(oo)       "Trust Agreement" shall mean the agreement under which Plan assets
are held and invested pursuant to Article 12 hereof.

(pp)       "Trust Fund" or "Trust" shall mean the trust fund established under
Article 12 to hold the assets of the Plan.

(qq)       "Trustee" shall mean the person or persons acting as trustee of the
Trust Fund.

 

2.2 Gender and Number

Whenever applicable, the masculine gender, when used in the Plan, shall include
the feminine or neuter gender, and the singular shall include the plural.

 

Article 3. Participation

3.1 Commencement of Participation

(a)     Employees Who Were Members on December 31, 2001. Each Employee on
December 31, 2001, who was a Member in the Retirement Annuity Plan on such date
shall be a Member in the Plan on January 1, 2002, provided he is then an
Eligible Employee.

(b)     Other Employees. Each other Employee shall become a Member on the first
day on which the Employee is credited with an Hour of Service, provided he is
then an Eligible Employee.

 

Article 4. Normal Retirement Benefit

4.1 Normal Retirement Benefit

(a)     In General. A Member who attains Normal Retirement Age while employed by
an Employer or an Affiliated Company shall be entitled to a nonforfeitable
benefit, calculated as a Single Life Annuity commencing on his Normal Retirement
Date.

(b)     Career Earnings Formula. The Career Earnings Formula shall be used to
determine the Normal Retirement Benefit of each Member who was an Employee of an
Employer on December 31, 2001; provided, however, that, in the case of a Member
who, following his Severance from Service Date, is reemployed by an Employer on
or after January 1, 2002, the Career Earnings Formula shall not be applicable
with respect to the Member's period of employment with an Employer which occurs
subsequent to the date of the Member's reemployment. The benefit payable at the
Normal Retirement Date of an Employee under the Career Earnings Formula, shall
be equal to the greater of--

> (1)    1.4% of the Member's Career Earnings; or
> 
> (2)    1.75% of the Member's Career Earnings, less 1.50% of his Primary Social
> Security Benefit multiplied by his years of Creditable Service, but in no
> event more than 35 years of Creditable Service.

Notwithstanding the foregoing, unless otherwise provided herein, each Section
401(a)(17) Member's Accrued Benefit under the Career Earnings Formula will be
the greater of the Accrued Benefit determined for such Member under (A) or (B)
below:

> > (A)     the Section 401(a)(17) Member's Accrued Benefit determined with
> > respect to the benefit formula applicable for the Plan Year beginning on or
> > after January 1, 1994, as applied to such Member's total years of Creditable
> > Service taken into account under the Career Earnings Formula for the
> > purposes of benefit accruals, or
> > 
> > (B)     the sum of:



> > > (i) the Section 401(a)(17) Member's Accrued Benefit as of the last day of
> > > the last Plan Year beginning before January 1, 1994, frozen in accordance
> > > with section 1.401(a)(4)-13 of the Treasury Regulations, and
> > > 
> > > (ii) the Section 401(a)(17) Member's Accrued Benefit determined under the
> > > benefit formula applicable for the Plan Year beginning on or after January
> > > 1, 1994, as applied to such Member's years of Creditable Service for Plan
> > > Years beginning on or after January 1, 1994, for purposes of benefit
> > > accruals.
> > 
> > A "Section 401(a)(17) Member" means a Member whose current Accrued Benefit
> > as of a date on or after the first day of the first Plan Year beginning on
> > or after January 1, 1994, is based on Career Earnings for a year beginning
> > prior to the first day of the first Plan Year beginning on or after January
> > 1, 1994, that exceeded $150,000.
> > 
> > In the case of any group or class of Members, an Employer may limit the
> > Prior Service of persons included in such group or class to service rendered
> > on and after a date to be determined by an Employer.
> > 
> > Except in the case of a person in the service of a corporation which becomes
> > an Associate Company, the Prior Service benefits of any Member who was
> > absent from his Employer during all or part of the calendar year next
> > preceding the date he becomes a Member, because of sickness, Disability,
> > service in the armed forces of the United States, or like reasons beyond his
> > control, and who entered the service of his Employer prior to such calendar
> > year, shall be computed by crediting to him as Earnings for such calendar
> > year the following Earnings:
> > 
> > > (I)     all Earnings actually received by such Member in such calendar
> > > year before or after the period of absence from his Employer, and
> > > 
> > > (II)     the Earnings he would have received in such calendar year during
> > > the period of absence based on a forty-hour week at his straight-time rate
> > > of pay at the time of leaving his Employer and any increased rate to which
> > > he would have been entitled as a result of automatic length-of-service
> > > increases or a general increase, and any bonuses or other payments made in
> > > such calendar year during such period of absence to which he would
> > > normally have been entitled.

(c)     Cash Balance Formula. The Cash Balance Formula shall be used to
determine the Normal Retirement Benefit of each Member whose employment with an
Employer commences on or after January 1, 2002. The Cash Balance Formula shall
be also used to determine the Normal Retirement Benefit of any Member who is
reemployed by an Employer on or after January 1, 2002, with respect to the
determination of such Member's Normal Retirement Benefit attributable to service
occurring subsequent to his reemployment date. Under no circumstances shall a
Member accrue benefits under the Career Earnings Formula and the Cash Balance
Formula with respect to the same periods of Creditable Service. The benefit
payable at the Normal Retirement Date of an Employee under the Cash Balance
Formula shall be equal to the sum of--

> (1)     Annual Pay Credits pursuant to Section 4.1(d); and
> 
> (2)     Interest Credits pursuant to Section 4.1(e).

(d)     Annual Pay Credits. As of the first day of each Plan Year, an Annual Pay
Credit shall be credited to the Cash Balance Account of each Member whose
benefit is determined under the Cash Balance Formula (including each such Member
who retired, died, or otherwise terminated during the prior Plan Year), who
received Earnings during the prior Plan Year. The Annual Pay Credit shall equal
such Member's Earnings for the prior Plan Year multiplied by five percent (5%).
Notwithstanding the foregoing, in the final year of a Member's employment, an
Annual Pay Credit will be credited to such Member's account, calculated by
multiplying such Member's Earnings in the current Plan Year up to the Member's
termination date by five percent (5%).

(e)     Interest Credits. Interest Credits based on the amount of the Member's
Cash Balance Account as of the last day of each Plan Year shall be added to the
Cash Balance Account of each Member whose benefit is determined under the Cash
Balance Formula as of the last day of the Plan Year, prior to the crediting of
any Annual Pay Credit or other credit for the following Plan Year. In the final
year of employment of each such Member, interest at the same rate as used in
determining the Interest Credit on the last day of the Plan Year in which the
Member's employment is terminated, shall be credited on a pro rata basis up to
the date such Member's benefits commence to the Member's Cash Balance Account as
of January 1 of the Plan Year in which the Member's employment terminates.
Effective January 21, 2004, the preceding sentence shall only apply if the
Member elects to receive his benefit prior to the end of the Plan Year in which
the Member's employment terminates and no additional Interest Credit will be
applied as of the end of the Plan Year to any Annual Pay Credit accrued to a
Member's Cash Balance Account based on his Earnings in the final year of the
Member's employment where the Member elected to receive his benefit prior to the
end of the Plan Year in which the Member's employment terminates. Except as
provided below, Interest Credits shall cease once benefit payments have
commenced to the Member.

If a Member who is currently receiving Retirement Benefits in any form other
than a lump-sum payment is re-employed, interest hereunder shall not be credited
to the Member's Cash Balance Account used to determine such benefits but shall
be credited to a new Cash Balance Account established on behalf of such Member.

Effective for Plan Years beginning on January 1, 2002 through January 1, 2004,
the rate of interest used to determine the Interest Credits for a Plan Year
shall be the twelve-month average of the 30-year constant maturity Treasury Bond
rates (or the generally accepted proxy therefor (as published by the U.S.
Federal Reserve Board)) determined for the 12 months ending in November of the
immediately preceding Plan Year. Notwithstanding any other provision of the Plan
to the contrary, an Employer reserves the right to change the interest rate used
to determine Interest Credits at any time prior to the beginning of the Plan
Year in which such credit is added to the Member's Cash Balance Account.

Effective for Plan Years beginning after December 31, 2004, the rate of interest
used to determine the Interest Credits for a Plan Year shall be the one-year
constant maturity Treasury Bond rate (or the generally accepted proxy therefor
(as published by the U.S. Federal Reserve Board)) for the month of November of
the immediately preceding Plan Year plus one percentage point. Notwithstanding
any other provision of the Plan to the contrary, an Employer reserves the right
to change the interest rate used to determine Interest Credits at any time prior
to the end of the Plan Year in which such credit is added to the Member's Cash
Balance Account.

 

4.2 Vesting and Early Commencement of Retirement Benefit Payments

(a)     Commencement of Vested Retirement Benefits at Normal Retirement Date. A
Member whose Severance from Service Date occurs after he has completed five or
more Years of Creditable Service shall be entitled to receive a Retirement
Benefit commencing at Normal Retirement Date calculated in accordance with
Section 4.1, the monthly amount of which, if such benefit were paid in the form
of a Single Life Annuity, shall be equal to the Member's Accrued Benefit at his
Annuity Starting Date under the Career Earnings Formula and/or the Actuarial
Equivalent of his Cash Balance Account at his Annuity Starting Date. Subject to
the provisions of Article 6, any Retirement Benefit payable under this section
may be paid in the form of a Single Life Annuity, an Automatic Joint and
Surviving Spouse Annuity, or in another optional form of payment provided under
Section 6.3.

If, at the Member's Severance from Service Date, a Member's vested Accrued
Benefit is zero, he shall be deemed to have received an immediate lump-sum
payment of his vested Accrued Benefit.

(b)     Commencement of Vested Retirement Benefits Before Normal Retirement
Date.

> (1)     Provisions Applicable to Accrued Benefits Attributable to the Cash
> Balance Formula. Subject to the provisions of Article 6, a Member whose
> Severance from Service Date occurs after he has completed five or more Years
> of Creditable Service shall be entitled to elect that the Retirement Benefit
> payable pursuant to the Cash Balance Formula, if any, commence on the first
> day of the month coincident with or following his Severance from Service Date
> up to his Normal Retirement Date.
> 
> (2)     Provisions Applicable to Commencement of Vested Retirement Benefits
> Attributable to the Career Earnings Formula. The Retirement Benefit determined
> under the Career Earnings Formula of a Member whose Severance from Service
> Date occurs prior to his Normal Retirement Date shall not commence until the
> Member's Normal Retirement Date, except as follows:
> 
> > (A)     A Member whose Severance from Service Date occurs on or after the
> > Member's attainment of age 55 and following his completion of 10 Years of
> > Creditable Service may elect to commence his Retirement Benefit as of the
> > first day of any month prior to the Member's Normal Retirement Date. If such
> > a Member elects an Annuity Starting Date that is prior to the Member's
> > Normal Retirement Date, the Retirement Benefit payable as of such date shall
> > equal the Member's Accrued Benefit multiplied by the applicable percentages
> > contained in Schedule B;
> > 
> > (B)     A Member whose Severance from Service Date occurs on or after the
> > date as of which the sum of the Member's age and the Member's Years of
> > Creditable Service equal or exceed a total of 90 years may elect to commence
> > his Retirement Benefit as of the first day of any month on or after the
> > Member's attainment of age 55 and prior to the Member's Normal Retirement
> > Date. If such a Member elects an Annuity Starting Date that is prior to the
> > Member's Normal Retirement Date, the Retirement Benefit payable as of such
> > date shall equal the Member's Accrued Benefit multiplied by the applicable
> > percentages contained in Schedule C;
> > 
> > (C)     A Member whose Severance From Service Date occurs on or after the
> > date as of which the Member has completed five or more Years of Creditable
> > Service but prior to the date as of which the Member satisfies the
> > requirements of Sections 4.2(b)(2)(A) and (B), such Member may elect to
> > commence his Retirement Benefit as of the first day of any month prior to
> > the Member's Normal Retirement Date on or after the Member has attained age
> > 55. If such a Member elects an Annuity Starting Date that is prior to the
> > Member's Normal Retirement Date, the Retirement Benefit payable as of such
> > date shall equal the Member's Accrued Benefit multiplied by the applicable
> > percentages contained in Schedule D.
> > 
> > (D)    The foregoing notwithstanding, the Retirement Benefit of a Member who
> > has completed at least five Years of Creditable Service shall in no event be
> > less than the Retirement Benefit to which the Member would have been
> > entitled had his Severance from Service Date occurred on December 31, 1993,
> > under the terms and conditions of the Plan as then in effect (the "1993
> > Annuity"). A Member may elect to receive his 1993 Annuity, if any, prior to
> > attaining age 55 but in no event prior to attaining age 50. If such a Member
> > elects an Annuity Starting Date for this 1993 Annuity that is prior to the
> > Member attaining age 55, the benefit payable as of such date shall equal the
> > Member's 1993 Annuity, reduced by 4% for each year (or portion thereof
> > determined on a monthly basis) that it is received prior to age 65, measured
> > from the Annuity Starting Date.
> > 
> > If a Member makes such an election, the remaining portion of his Accrued
> > Benefit, if any, determined as of the date he elects to receive the 1993
> > Annuity and expressed as a benefit payable at age 65, shall be the amount
> > obtained by subtracting the Member's reduced 1993 Annuity from the product
> > of his Accrued Benefit multiplied by the Actuarial Factor. The resulting net
> > benefit amount, if any, is then divided by the Actuarial Factor to obtain
> > the remaining benefit payable at age 65. For purposes of this computation,
> > the "Actuarial Factor" shall mean the product of 40% multiplied by the
> > actuarial equivalent benefit of an annual benefit of $1 commencing at age
> > 55, determined as of the date the Member begins to receive his 1993 Annuity.
> > The remaining portion of the Accrued Benefit so determined shall be payable
> > under the terms and conditions of the Plan in effect at the Member's
> > termination of employment.
> > 
> > A Member who terminates employment with a vested right to his 1993 Annuity
> > may elect to receive the 1993 Annuity in any of the optional forms of
> > benefit available to such Member as in effect under the Plan on December 31,
> > 1993.

4.3 Deferred Retirement

(a)     Amount of Benefit. A Member who remains an Eligible Employee beyond his
Normal Retirement Date shall be entitled to a Deferred Retirement Benefit,
calculated in accordance with Section 4.1 and in accordance with the provisions
of the Plan as in effect as of his Severance from Service Date. The monthly
amount of a Member's benefit payable under this section, if such benefit were
payable in the form of a Single Life Annuity, shall be the Actuarial Equivalent
of his Cash Balance Account or his Retirement Benefit under the Career Earnings
Formula at his Severance from Service Date. Subject to the provisions of Article
6, any benefit payable under this section may be paid in the form of a Single
Life Annuity, an Automatic Joint and Surviving Spouse Annuity, or in an optional
form of payment under Section 6.3.

(b)     Commencement of Benefit. Subject to the provisions of Article 6, and
except as provided in Sections 4.3(c) and (d), such Deferred Retirement Benefit
payments shall commence as of the first day of the calendar month coincident
with or next following the Member's Severance from Service Date.

(c)     Limited Service. Notwithstanding any other provision of the Plan, with
respect to the period from his Normal Retirement Date to his Severance from
Service Date, the Member shall receive Normal Retirement Benefit payments for
each month in which he is compensated for fewer than 40 Hours of Service.

(d)     Suspension of Benefits Notice Procedures. In the case of a Member who
remains an Employee beyond his Normal Retirement Date, Sections 5.2 and 5.3
(suspension of benefits) shall apply for any month commencing after Normal
Retirement Date in which he is compensated for 40 or more Hours of Service.

 

4.4 Disability Retirement

(a)     Effect of Disability Leave Status on Benefits Under the Career Earnings
Formula. Upon becoming Disabled, a Member who has completed at least five years
of Creditable Service will be eligible for Disability Leave Status. Such status
may be terminated or suspended by the Retirement Committee if at any time before
age 65 the Member again engages in regular full-time employment, fails or
refuses to undergo any medical examination ordered by the Retirement Committee,
or the Retirement Committee determines on the basis of a medical examination
that the Member has sufficiently recovered to engage in regular full-time
employment. While on Disability Leave Status, a Member will be credited with
Creditable Service, and with Earnings at the same rate as he had earned in the
calendar year prior to the calendar year in which he became Disabled, until the
Member retires, dies, reaches age 65, or his Disability Leave Status is sooner
terminated or suspended.

(b)     Effect of Disability on Benefits Under the Cash Balance Formula. If a
Member who has completed at least five years of Creditable Service and who is an
Employee suffers a Disability prior to termination, and, for reasons thereof,
the Member's status as an Employee ceases, then such Member shall continue to be
credited with Annual Pay Credits and Interest Credits during the period of such
Disability as described below and as provided in Section 4.1 as if the
individual were still actively employed. For the purpose of determining a
Disabled Member's Annual Pay Credits for any Plan Year, such Member's Earnings
for any period of Disability shall be equal to the Member's Earnings during the
full calendar year immediately preceding the date of such Disability (annualized
in the event the Member did not receive 12 full months of Earnings).
Additionally, Years of Creditable Service (determined on the basis of the
Member's regularly scheduled Hours of Service as of the date immediately
preceding the date of such Disability) shall continue to be credited during the
period in which credits continue to be credited to the Member's Cash Balance
Account. Annual Pay Credits for a Plan Year shall be determined based on the
Disabled Member's attained age and Anniversary Years of Service (including the
additional service described above) as of the immediately preceding December 31.
However, such credits shall cease upon the earliest to occur of:

> (1)     the day on which the Member's long-term disability plan payments
> cease;
> 
> (2)     the day the Member dies;
> 
> (3)     the date the Member begins to receive benefit payments under the Plan;
> or
> 
> (4)     the fifth anniversary of the last day the Member was actively at work
> prior to such Disability, as determined by the Retirement Committee.

 

4.5 Adjustment for In-Service Payments

In the case of a Member whose benefit payments commence prior to his Severance
from Service Date pursuant to either section 4.3(c) or section 6.4(b) (required
commencement at age 70½)--

(a)     Retirement Benefits payable under the Career Earnings Formula shall be
reduced to reflect the Actuarial Equivalent value of amounts previously paid to
the Member as in-service payments; and

(b)     the Member's benefit determined under the Cash Balance Formula will be
adjusted, if appropriate, in each calendar year beginning after the Member's
Annuity Starting Date, to reflect changes in his Normal Retirement Benefit
resulting from adjustments to the Member's Cash Balance Account for the next
preceding calendar year.

4.6 Transfer of Employment

In the case of a Member who transfers from employment with an Employer to a
nonparticipating Affiliated Company, he shall not earn Creditable Service for
Anniversary Years during which the Member is employed by the nonparticipating
Affiliated Company nor shall the Member's Earnings be recognized with respect to
such period. No Annual Pay Credits shall be made to the Member's Cash Balance
Account with respect to the period of such Member's employment with a
nonparticipating Affiliated Company, however, such Member's Cash Balance Account
shall continue to be credited with Interest Credits during such period until the
end of the month prior to the month in which payment under the Plan commences.

 

 

Article 5. Effect of Continued Employment or Reemployment on Retirement Benefits

5.1 Reemployment After a Member's Annuity Starting Date

In the case of a Member who is reemployed by an Employer or an Affiliate after
he has received or begun to receive a benefit under the Plan, such Member's
participation in the Plan shall resume as of the date of such Member's
reemployment and benefit payments under the Plan shall be suspended during the
period of his reemployment with respect to benefits accrued prior to such
reemployment. The amount of the Member's Cash Balance Account attributable to
the Member's previous employment shall be equal to $0 upon such Member's
reemployment and a new Cash Balance Account shall be established with respect to
such Member which shall reflect Annual Pay Credits for periods after
reemployment and related Interest Credits.

 

5.2 Reemployment Before a Member's Annuity Starting Date

In the case of a Member who is reemployed by an Employer or an Affiliate before
he has begun to receive a benefit, such Member's participation in the Plan shall
resume as of the date of such Member's reemployment, provided, however, that any
benefits accrued by a Member who is reemployed on or after January 1, 2002 shall
be determined under the Cash Balance Formula, pursuant to Section 4.1(c).

 

5.3 Reemployment or Continuation of Employment After a Member's Normal
Retirement Date

In the case of a Member who is reemployed by an Employer or an Affiliate after
his Normal Retirement Date or who remains employed by an Employer or an
Affiliate after his Normal Retirement Date--

(a)     no benefits shall be paid under the Plan for any month in which he is
compensated for 40 or more Hours of Service;

(b)     for periods of employment or reemployment described in subsection (a)
above, Department of Labor regulation section 2530.203-3, including the notice
procedures described in Section 5.4, shall be followed; and

(1) benefits paid after a subsequent Break in Service shall not be adjusted on
account of payments suspended during periods of employment or reemployment.

 

5.4 Suspension of Benefits Notice Procedures

In the case of a Member whose benefits are to be suspended after Normal
Retirement Age as a result of such Member's continuation of employment with an
Employer or an Affiliate, the Retirement Committee shall notify the Member of
any such suspension by personal delivery or first class mail during the first
calendar month for which payments are withheld. Such notice shall contain--

(a)     a general description of the reasons why payments are suspended;

(b)     a general description of the Plan provisions relating to the suspension
of benefits;

(c)     a copy of such Plan provisions;

(d)     a statement that applicable Department of Labor regulations may be found
in section 2530.203-3 of the Code of Federal Regulations; and

(e)     a statement that a review of the suspension may be requested under the
claims procedure found in Section 11.10.

If the summary plan description ("SPD") contains information which is
substantially the same as the information required by this section, the
notification may refer the Member to the relevant pages of the SPD, provided
that the Member is informed as to how to obtain a copy of the SPD or the
relevant pages, and that requests for information are honored within 30 days.

 

Article 6. Form of Payment of Retirement Benefits

6.1 Automatic Form of Payment

Subject to Sections 6.2 through 6.5, a Member's benefit shall be paid in the
form of a Single Life Annuity (in the case of unmarried Member) and in the form
of an Automatic Joint and Surviving Spouse Annuity (in the case of married
Members) commencing on the date determined under the provisions of Article 4.

 

6.2 Automatic Joint and Surviving Spouse Annuity

 

(a)     General Rule. The benefit of a Member who has been married to his Spouse
throughout the one-year period immediately preceding his Annuity Starting Date
and who is entitled to receive monthly annuity payments under the Plan shall be
payable in the form of an Automatic Joint and Surviving Spouse Annuity (as
defined below), unless he has elected otherwise in accordance with Section
6.2(c).

(b)     Definition. "Automatic Joint and Surviving Spouse Annuity" shall mean an
annuity that is the Actuarial Equivalent of a Single Life Annuity, provides a
reduced level monthly benefit to the Member for his lifetime, and upon the
Member's death, provides an annuity for the life of his surviving Spouse in a
monthly amount equal to 50% of the monthly amount payable to the Member during
his life."

(c)     Election Procedures.

> (1)     General Rule. A married Member may elect in writing, on a form
> supplied by the Retirement Committee, to waive the Automatic Joint and
> Surviving Spouse Annuity, and to receive his benefits in the form of a Single
> Life Annuity or in accordance with an optional form of payment described in
> Section 6.3. Any election by a Member pursuant to this Section 6.2(c)(1) must
> be filed with the Retirement Committee within the election period described in
> Section 6.2(c)(5). For such an election to be effective--
> 
> > (A)     the Member's Spouse must consent in writing to such election;
> > 
> > (B)     such election must state the optional form of payment under Section
> > 6.3 which is elected;
> > 
> > (C)     such election must designate a Beneficiary (if applicable);
> > 
> > (D)     the Member's Spouse must acknowledge the financial consequences of
> > such consent; and
> > 
> > (E)     such Spouse's consent must be witnessed by a Plan representative or
> > a notary public.
> 
> (2)     Exception to Consent Requirement. The consent of a Member's Spouse
> shall not be required where--
> 
> > (A) the Member has elected the form of payment described in Section 6.3(d)
> > and the Spouse is the Beneficiary thereunder;
> > 
> > (B) the Retirement Committee determines that the required consent cannot be
> > obtained because there is no Spouse or the Member's Spouse could not be
> > located;
> > 
> > (C) the Retirement Committee determines that the Member is legally
> > separated;
> > 
> > (D) the Retirement Committee determines that the Member has been abandoned
> > within the meaning of local law and there is a court order to that effect.
> 
> (3)     Revocation and Modification. An election by a Member, pursuant to
> Section 6.2(c)(1), to waive an Automatic Joint and Surviving Spouse Annuity
> may be revoked by the Member, in writing, without the consent of his Spouse at
> any time during the election period. Any subsequent election by a Member to
> waive an Automatic Joint and Surviving Spouse Annuity or any subsequent
> modification of a prior election (other than a revocation of a waiver of an
> Automatic Joint and Surviving Spouse Annuity or a change in the form of
> payment or designation of Beneficiary where there is in effect a valid general
> consent with respect to the form of payment or designated Beneficiary
> (whichever is applicable)) must comply with the requirements set forth in
> Section 6.2(c)(1) above. A Spouse's consent shall be considered a "general
> consent" if the following requirements are satisfied--
> 
> > (A) the consent permits the Member to waive the Automatic Joint and
> > Surviving Spouse Annuity;
> > 
> > (B) the consent permits the Member to change the optional form of benefit
> > payment and/or the designated Beneficiary without any requirement of further
> > consent by the Spouse; and
> > 
> > (C) the Spouse acknowledges in the consent that--
> > 
> > > (i)     the Spouse has the right to limit consent to a specific optional
> > > form of benefit and/or Beneficiary (as applicable), and
> > > 
> > > (ii)     the Spouse voluntarily relinquishes either or both of such rights
> > > (as applicable).
> 
> Notwithstanding any other provision of this Article 6 to the contrary, if, at
> any time subsequent to the Annuity Starting Date of a retirement benefit being
> paid to a Member in the form of an Automatic Joint and Surviving Spouse
> Annuity, the Plan receives a domestic relations order determined by the
> Retirement Committee pursuant to Section 14.3 to be a qualified domestic
> relations order under Code section 414(p), which order specifically provides
> that the Member's former Spouse who is the Member's contingent annuitant under
> the Automatic Joint and Surviving Spouse Annuity is no longer the Member's
> contingent annuitant for purposes of survivor benefits under the Plan, the
> Automatic Joint and Surviving Spouse Annuity shall thereupon be cancelled.
> Upon such cancellation of the Automatic Joint and Surviving Spouse Annuity,
> the Member shall elect any form of payment as shall be available under the
> Plan to the Member at the time of the cancellation of the Automatic Joint and
> Surviving Spouse Annuity; provided, however, that the amount of the retirement
> benefit payable after the cancellation of the Automatic Joint and Surviving
> Spouse Annuity shall be the Actuarial Equivalent of the Member's Accrued
> Benefit as of the Member's Annuity Starting Date reduced to reflect the value
> of the benefits previously received by the Member in the form of the Automatic
> Joint and Surviving Spouse Annuity.
> 
> (4)     Validity of Spousal Consent. Any consent or election under this
> provision shall be valid only with respect to the Spouse who signs the consent
> or, if the Spouse's consent is excused by the Retirement Committee, the
> designated Spouse, but shall be irrevocable once made.
> 
> (5)     Election Period. For purposes of this Section 6.2, a Member's
> "election period" shall be the 90-day period ending on the Annuity Starting
> Date. If the written notification described in Section 6.2(d) is provided
> after the Annuity Starting Date, then the election period shall not end until
> 30 days after the notification is provided.

(d)     Notification. With regard to an election, the Retirement Committee shall
provide each Member within the notice period described below, a written
explanation of--

> (1) the terms and conditions of the Automatic Joint and Surviving Spouse
> Annuity;
> 
> (2) the Member's right to make, and the effect and financial consequences of,
> a waiver of the Automatic Joint and Surviving Spouse Annuity;
> 
> (3) the relative values of the various optional forms of benefit under the
> Plan;
> 
> (4) the rights of the Member's Spouse regarding a waiver of the Automatic
> Joint and Surviving Spouse Annuity; and
> 
> (5) the right of the Member to revoke a prior waiver of the Automatic Joint
> and Surviving Spouse Annuity and the effect and financial consequences of such
> a revocation.

For purposes of this Section 6.2(d), the "notice period" shall be the 60-day
period beginning 90 days prior to the Annuity Starting Date; provided, however,
that the Retirement Committee may establish uniform procedures to permit a
Member with any applicable spousal consent to waive the 30-day period for notice
and/or election if the distribution commences more than 7 days after the
notification is provided.

 

6.3 Other Optional Forms of Payment

(a)     In General.

> (1)     The optional forms of payment described in Section 6.3(b), (d) and (e)
> shall not be available to a Member whose Severance From Service Date occurs
> prior to the date as of which the Member satisfies the requirements of
> Sections 4.2(b)(2)(A) and (B). Notwithstanding the foregoing, a Member whose
> Retirement Benefit is determined under the Cash Balance Formula may receive
> payment of his vested Retirement Benefit in the form of a lump sum payment
> pursuant to Section 6.3(b).
> 
> (2)     Subject to Sections 6.1, 6.2 and 6.3(a)(1), a Member may elect in
> writing to receive his benefit under Section 4.1, 4.2, 4.3, or 4.4 in any
> optional form of payment described in this section. An optional form of
> payment shall be the Actuarial Equivalent of the benefit payable to the Member
> as a Single Life Annuity, except in the case of a Retirement Benefit
> determined under the Cash Balance Formula that is paid in the form of a lump
> sum, which lump sum payment shall be in the amount determined pursuant to
> Section 2.1(b)(1)(A). An election by an unmarried Member to receive payment of
> his benefit in an optional form shall be valid only if he is furnished with an
> explanation of the material features and relative values of the optional forms
> of benefit within the notice period described in Section 6.2(d).

(b)     Lump Sum Option.

> (1)     With respect to a Retirement Benefit determined under the Career
> Earnings Formula, a Member may elect to receive his Retirement Benefit in the
> form of a lump sum payment; provided, however, that (A) the election to
> receive such lump sum payment must be made by the Member prior to the Member's
> Severance from Service Date, and (B) the Annuity Starting Date of such lump
> sum payment may not be deferred beyond the Annuity Starting Date next
> following or coincident with the Member's Severance from Service Date. Such
> lump sum benefit shall be the Actuarial Equivalent of the Member's Accrued
> Benefit on the Member's Annuity Starting Date.
> 
> (2)     With respect to a Retirement Benefit determined under the Cash Balance
> Formula, a Member may elect to receive his Retirement Benefit in the form of a
> lump sum payment which lump sum payment shall be equal to the amount credited
> to his Cash Balance Account as of the last day of the month next preceding his
> Annuity Starting Date.

(c)     Single Life Annuity Options. A Member may elect to receive an annuity
providing equal monthly payments for the lifetime of the Member with no survivor
benefits.

(d)     Joint and Contingent Annuity Option. A Member may elect an annuity
providing reduced equal monthly payments for his lifetime, with monthly payments
to continue for the lifetime of his Beneficiary in an amount equal to 50% or
100% of the monthly amount payable during the Member's lifetime.

(e)     Level Income Option. If the Member's benefit is to commence prior to the
Member's Normal Retirement Date, the Member may elect to convert the Retirement
Benefit otherwise payable to him into a Retirement Benefit of an Actuarial
Equivalent value of such amount so that with his expected Social Security
benefit, he will receive, so far as possible, the same amount each year before
and after such expected Social Security benefit commences. A Member whose
Retirement Benefit commences before he reaches age 62 may elect the Level Income
Option based on his Social Security benefit as of age 62 or his Social Security
benefit as of age 65. A Member whose Retirement Benefit commences after he
reaches age 62 may only elect the level income option based on his Social
Security benefit as of age 65. Monthly payments shall terminate upon the death
of the Member unless the Member elected the Level Income Option in conjunction
with the Automatic Joint and Surviving Spouse Annuity or the Joint and
Contingent Annuity Option described in Section 6.3(d), in which event payments
shall continue pursuant to such election if the Member's Spouse or Beneficiary,
as applicable, survives the Member.

 

6.4 Distribution Requirements

(a)     General Rule. Notwithstanding anything in Sections 6.1 through 6.3 to
the contrary, and unless the Member otherwise elects in writing, distribution to
such Member shall not commence later than the sixtieth day after the close of
the Plan Year in which occurs the latest of the following events:

> (1)     the Member attains age 65;
> 
> (2)     the Member attains the tenth anniversary of the date on which he
> became a Member under the Plan; or
> 
> (3)     the Member's Break in Service.

(b)     Latest Allowable Commencement Dates.

> (1)     Basic Rule. Notwithstanding anything contained in Sections 6.1 through
> 6.3 to the contrary and except as provided under Section 6.4(b)(3), any Member
> who is a five percent owner (as such term is defined in Code section
> 416(i)(1)(B)(i)), with respect to the Plan Year ending with or within the
> calendar year in which he attains age 70½, shall commence to receive
> Retirement Benefit payments no later than April 1 following the close of the
> calendar year in which age 70½ is attained. Retirement Benefit payments to any
> other Member shall commence no later than April 1 of the calendar year
> following the later of (1) the calendar year in which such Member attains age
> 70½ or (2) the calendar year in which such Member Severance from Service Date
> occurs.
> 
> With respect to a Member other than a five percent owner (as such term is
> defined in Code section 416(i)(1)(B)(i)) whose Severance from Service Date
> occurs subsequent to April 1 of the close of the calendar year in which the
> Member attains age 70½ and whose Retirement Benefit is determined under the
> Career Earnings Formula, the Retirement Benefit of such a Member shall be
> actuarially adjusted. Such actuarially adjusted Retirement Benefit shall be
> equal to the Actuarial Equivalent, as of the Member's Annuity Starting Date,
> of:
> 
> > (A)     the Member's Retirement Benefit determined as of the April 1
> > following the close of the calendar year in which the Member attained age
> > 70½ plus
> > 
> > (B)     any additional Retirement Benefits accrued by the Member during the
> > period beginning on the April 1 following the close of the calendar year in
> > which the Member attained age 70½ and ending on the Member's Severance from
> > Service Date; minus
> > 
> > (C)     any distributions made to the Member prior to the Member's Annuity
> > Starting Date.
> 
> For purposes of this Section 6.4(b)(2), the actuarial equivalent value of a
> Member's Retirement Benefit as of the Member's Annuity Starting date shall be
> determined by using the actuarial assumptions contained in Section 2.1(b)(2).
> 
> (2)     Method of Distribution. All distributions under the Plan shall comply
> with Code section 401(a)(9) and the Treasury Regulations thereunder, including
> the minimum distribution incidental death benefit requirement of Code section
> 401(a)(9)(G) and the Treasury Regulations thereunder, and such provisions
> shall override any Plan provisions otherwise inconsistent therewith. The Plan
> will apply the minimum distribution requirements of Code section 401(a)(9) in
> accordance with the regulations under Code section 401(a)(9) that were
> proposed on January 17, 2001, notwithstanding any other provision of the Plan
> to the contrary. This provision shall continue in effect until the end of the
> last calendar year beginning before the effective date of final regulations
> under Code section 401(a)(9) or such other date as may be specified in
> guidance published by the Internal Revenue Service.

(c)     No Change in Form of Payment After Annuity Starting Date. Except as may
otherwise be permitted in Section 6.2(c)(3), a Member may not change the form of
benefit payment elected pursuant to this Article 6 for any reason following the
Member's Annuity Starting Date.

6.5 Amounts Not Exceeding $5,000

Notwithstanding the foregoing provisions of this Article 6, if the Actuarial
Equivalent present value of a Member's vested benefits payable under the Plan
(including a benefit payable in a form as described in Section 6.2), determined
as of the first day of the Plan Year immediately following the Plan Year in
which the Member's Severance from Service Date occurs, does not exceed $5,000,
the Retirement Committee shall cause such Member's vested benefits to be paid to
him in a single lump-sum payment of Actuarial Equivalent value as soon as
practicable thereafter. Payment of such lump sum shall relieve the Plan of all
obligations to the Member. In the event a Member is not entitled to any
Retirement Benefit at his Severance from Service Date pursuant to Section
4.2(a), he shall be deemed cashed out under the provisions of this Section 6.5
as of his Severance from Service Date. However, if such Member is subsequently
reemployed by the Employer or an Affiliated Company, his Retirement Benefit
shall be automatically restored.

 

6.6 Designation of Beneficiary

Subject to the provisions of Sections 6.2 through 6.5, 7.1 and 7.2, each Member
who is accruing benefits under the Cash Balance Formula may designate a
Beneficiary, including a trust or an estate, to whom survivor's benefits under
Article 7 are to be paid upon the Member's death. Each such designation shall be
made on a form provided by the Retirement Committee, shall be effective only
when filed in writing with the Retirement Committee, and shall revoke, subject
to the provisions of Section 6.2, all prior designations. If no Beneficiary is
designated, if a designation is revoked, or if no designated Beneficiary
survives the Member, the applicable benefit, if any, shall be payable to the
Member's surviving Spouse or, if there is no surviving Spouse, to the Member's
estate, except as provided in Section 6.7.

 

6.7 Death of Beneficiary Prior to Member's Separation from Service Date

If the Beneficiary designated by the Member to receive survivor benefits
described in Section 6.3(d) dies prior to the Member's Severance from Service
Date, the election under Section 6.3 shall be void, and benefits shall be
payable under Section 6.1 or 6.2, as applicable, unless and until another
Beneficiary is formally designated by the Member pursuant to Section 6.6.

 

6.8 Optional Direct Rollover of Eligible Rollover Distributions

(a)     In General. Notwithstanding any provision of the Plan to the contrary, a
"Distributee" may elect to have any portion (subject to the limitations provided
below of an "Eligible Rollover Distribution" paid directly to an "Eligible
Retirement Plan" specified by the "Distributee" in a "Direct Rollover" to the
extent permitted by Code section 401(a)(31) and applicable Treasury regulations
thereunder. Terms in quotation marks are defined in Section 6.8(b).

(b)     Definitions.

> (1)     "Direct Rollover" means a payment by the Plan to an Eligible
> Retirement Plan, in the form of a direct trustee to trustee transfer, as
> specified by the Distributee.
> 
> (2)     "Distributee" means each of the following persons who may elect a
> Direct Rollover of an Eligible Rollover Distribution of the Member's
> Retirement Benefit;
> 
> > (A)     the Member;
> > 
> > (B)     the Member's Beneficiary, if the Beneficiary was married to the
> > Member on the date of his death; and
> > 
> > (C)     an alternate payee under a qualified domestic relations order, as
> > defined in Code section 414(p), if that person is the Spouse or former
> > Spouse of the Member.
> 
> (3)     "Eligible Retirement Plan" means a qualified plan described in Code
> section 401(a), provided that the terms of such qualified plan permit
> acceptance of the Distributee's Eligible Rollover Distribution, an annuity
> plan described in Code section 403(a), an annuity contract described in Code
> section 403(b), an individual retirement account described in Code section
> 408(a), an individual retirement annuity described in Code section 408(b), or
> an eligible plan under Code section 457(b) which is maintained by a state,
> political subdivision of a state, or an agency or instrumentality of a state
> or political subdivision of a state and which agrees to separately account for
> amounts transferred into such plan from the Plan. However, in the case of an
> Eligible Rollover Distribution to the surviving Spouse, an "Eligible
> Retirement Plan" is an individual retirement account or an individual
> retirement annuity, as such terms are defined in the preceding sentence.
> 
> (4)     "Eligible Rollover Distribution" means any distribution of all or any
> portion of the Retirement Benefit payable to the Distributee except that an
> "Eligible Rollover Distribution" does not include:
> 
> > (A)     any distribution that is one of a series of substantially equal
> > periodic payments (not less frequently than annually) made for the life (or
> > life expectancy) of the Distributee or the joint lives (or joint life
> > expectancies) of the Distributee or the Distributee's designated
> > Beneficiary, or for a specified period of 10 years or more;
> > 
> > (B)     any distribution to the extent such distribution is required under
> > Code section 401(a)(9); and
> > 
> > (C)     the portion of any distribution that is not includible in gross
> > income.

(c)     No amount shall be directly rolled over pursuant to this Section 6.8
unless and until it would otherwise be distributed to the Distributee and all
consents and written elections required to make the distribution have been
obtained. Nothing in this Section 6.8 shall be construed to alter the normal or
optional forms of payment of the Retirement Benefit available under the Plan.

(d)     The Retirement Committee shall provide notice to each Distributee who
will receive an Eligible Rollover Distribution of the Distributee's right to
elect a Direct Rollover in accordance with Code section 401(a)(31). The
Retirement Committee shall provide such notice at the time and in the manner
required by regulations.

(e)     The Distributee shall notify the Retirement Committee in writing by such
deadline as the Retirement Committee shall prescribe whether or not he wishes to
have any part of the Eligible Rollover Distribution directly rolled over. If the
Distributee fails to elect a Direct Rollover by the deadline established by the
Retirement Committee, then the entire amount of the Eligible Rollover
Distribution shall be distributed or paid directly to the Distributee as
otherwise provided in the Plan.

(f)     A Distributee may elect that the lowest of the following amounts shall
be directly rolled over:

> (1)     The entire amount of the Eligible Rollover Distribution; or
> 
> (2)     Such portion of the Eligible Rollover Distribution as the Distributee
> specifies (in accordance with rules established by the Retirement Committee),
> provided that the amount directly rolled over is not less than $200 or such
> higher amount as the Retirement Committee may prescribe in accordance with
> applicable Treasury regulations.

Notwithstanding the foregoing provisions of this Section 6.8(f), a Distributee
may not elect a Direct Rollover with respect to his Eligible Rollover
Distributions during the year if such Eligible Rollover Distributions are
reasonably expected to total less than $200.

(g)     A Member may elect to have a direct rollover made with respect to a
portion of his distribution, provided the amount of the partial direct rollover
equals at least $500.

(h)     The Distributee may only request a Direct Rollover to one Eligible
Retirement Plan with respect to any Eligible Rollover Distribution.

(i)     No amount will be directly rolled over pursuant to this Section 6.8
unless the Distributee provides the Retirement Committee, by such deadline as
the Retirement Committee shall prescribe, such information as it shall require--

> (1)     to determine that the amount directly rolled over will be received by
> an Eligible Retirement Plan that will accept the Direct Rollover; and
> 
> (2)     to make the Direct Rollover and make such reports and keep such
> records as are required under applicable law.

The Retirement Committee may rely on all such information provided by the
Distributee and shall not be required to verify any such information.

(j)     The Retirement Committee shall select the manner in which to make the
Direct Rollover.

(k)     Any amount directly rolled over in accordance with this Section 6.8
shall be a distribution from this Plan and shall discharge any liability to the
Distributee under this Plan to the same extent as a payment directly to the
Distributee.

 

Article 7. Preretirement Death Benefits

7.1 Unmarried Member

In the case of a Member who has no surviving Spouse and dies after having
completed at least five Years of Creditable Service but prior to his Annuity
Starting Date, his Retirement Benefit under the Cash Balance Formula shall be
payable to his Beneficiary in a single lump-sum cash distribution as soon as
practicable following the applicable date described in Section 7.2. Each
unmarried Member may designate a Beneficiary or Beneficiaries of his Cash
Balance Account. The Member may, from time to time during his lifetime, on a
form approved by and filed with the Retirement Committee, change the Beneficiary
or Beneficiaries of his Cash Balance Account. In the event that a Member fails
to designate a Beneficiary or Beneficiaries of his cash balance Account, or if
for any reason such designation shall be legally ineffective, or if all
designated Beneficiaries predecease the Member or die simultaneously with him,
distribution shall be made to the Member's estate. In the case of the death of
an unmarried Member before his Annuity Starting Date, no benefit shall be
payable under the Career Earnings Formula.

7.2 Married Member

(a)     Automatic Preretirement Surviving Spouse Benefit. In the case of a
Member who has a surviving Spouse and dies prior to his Annuity Starting Date,
then the preretirement death benefit payable to such Member's surviving Spouse
shall be a Single Life Annuity. The amount of such Single Life Annuity under the
Cash Balance Formula shall be determined based on the Spouse's life and shall be
the Actuarial Equivalent of the benefit that would have been payable to the
Member in the form of a lump-sum benefit determined on the date of the Member's
death. Such preretirement surviving Spouse benefit shall commence at the end of
the month following the month in which the Member would have attained his Normal
Retirement Date or earlier, if the Spouse so elects. The amount of such Single
Life Annuity under the Career Earnings Formula shall be determined as if (i) the
Member's Severance from Service Date had occurred on the day immediately
preceding his date of death (if he had not previously incurred a Severance from
Service Date); (ii) the Member had survived to the day immediately preceding his
earliest possible Annuity Starting Date; (iii) the Member had elected to receive
his retirement benefit in the form of an Automatic Joint and Survivor Annuity
pursuant to Section 6.2 and (iv) the Member died immediately following such
election. Such preretirement surviving Spouse benefit, payable for the life of
the surviving Spouse, shall commence at the end of the month following the month
in which the Member would have attained his Normal Retirement Date or earlier,
if the Spouse so elects, but not earlier than the date the Member first would
have reached age 55.

(b)     Lump-Sum Option. In lieu of an automatic preretirement surviving Spouse
benefit under Section 7.2(a), a surviving Spouse may elect to receive a lump-sum
benefit equal to the value of the Member's Cash Balance Account as of the last
day of the month in which the Member's death occurs, but not less than the
amount determined in accordance with the factors in Section 2.1(b)(1).

(c)     Waiver of Preretirement Surviving Spouse Benefit. With respect to a
Member's Accrued Benefit attributable to the Cash Balance Formula, a married
Member may waive the automatic preretirement surviving Spouse benefit in
accordance with the provisions of this Section 7.2(c).

> (1)     Notice Requirements. The Retirement Committee shall provide each
> Member with a written explanation with respect to the automatic preretirement
> surviving Spouse benefit comparable to that required in Section 6.2, regarding
> the Automatic Joint and Surviving Spouse Annuity, within whichever of the
> following periods that ends last: (A) the period beginning on the first day of
> the Plan Year in which the Member attains age 32 and ending on the last day of
> the Plan Year in which the Member attains age 34; (B) a reasonable period
> after an Employee becomes a Member; or (C) a reasonable period after the joint
> and survivor rules become applicable to the Member. A reasonable period
> described in clauses (B) and (C) is the period beginning one year before and
> ending one year after the applicable event. If the Member's Severance from
> Service Date is before the date the Member attains age 35, clauses (A), (B)
> and (C) shall not apply and the Retirement Committee must provide the written
> explanation within the period beginning one year before and ending one year
> after the Member's Severance from Service Date.
> 
> (2)     Election Period. A Member's waiver of the automatic preretirement
> surviving Spouse benefit is not valid unless (A) the Member makes the waiver
> election no earlier than the first day of the Plan Year in which he attains
> age 35 and (B) the Member's Spouse satisfies the consent requirements
> described in Section 7.2(c)(3). The Spouse's consent to the waiver of the
> automatic preretirement surviving Spouse benefit shall be irrevocable, unless
> the Member revokes the waiver election. Irrespective of the time of election
> requirements described in clause (A) of the first sentence of this Section
> 7.2(c)(2), if the Member's Severance from Service Date occurs prior to the
> first day of the Plan Year in which he attains age 35, the Retirement
> Committee will accept a waiver election with respect to the Member's
> Retirement Benefit attributable to his service prior to his Severance from
> Service Date. Furthermore, if a Member who has not separated from service
> makes a valid waiver election, except for the timing requirement of clause (A)
> of the first sentence of this Section 7.2(c)(2), the Retirement Committee will
> accept that election as valid, but only until the first day of the Plan Year
> in which the Member attains age 35.
> 
> (3)     Elections. A Member may elect to waive the automatic preretirement
> surviving Spouse benefit or revoke such election at any time during the
> applicable election periods described in Section 7.2(c)(2)(A) and (B). An
> election shall only be given effect if (i) the Spouse of the Member consents
> in writing to such election, (ii) such election designates another Beneficiary
> or Beneficiaries to receive the death benefit in the form of a lump-sum
> benefit which may not be changed without written spousal consent (or the
> consent of the Spouse expressly permits designations by the Member without the
> requirements of further consent by the Spouse), and (iii) the Spouse's consent
> acknowledges the effect of such election and such consent is witnessed by a
> Plan representative or a notary public. If it is established to the
> satisfaction of the Retirement Committee that a Member has no Spouse, that his
> Spouse may not be located, or that such other circumstances as the Secretary
> of the Treasury may prescribe by regulations have occurred, then spousal
> consent shall not be required. Any spousal consent or lack of requirement of
> such consent shall only be effective with respect to such Spouse.

7.3 Amounts Not Exceeding $5,000

Notwithstanding the foregoing provisions of this Article 7, if the Actuarial
Equivalent value of a benefit payable under this Article does not exceed $5,000,
such benefit shall be paid in a single lump-sum payment of Actuarial Equivalent
value as soon as practicable following the death of the Member. A Member's
surviving Spouse shall have the right to elect a Direct Rollover of a single
lump-sum payment made pursuant to this section, in accordance with Section 6.8.
Any such election shall be subject to the limitations and requirements of
Section 6.8 and Section 6.8 shall be applied as though the surviving Spouse were
the Member.

 

 

 

Article 8. Maximum Benefit Limitations

 

8.1 General Rule

Notwithstanding any provision of the Plan to the contrary, the annual Normal
Retirement Benefit payable to a Member under the Plan as a Single Life Annuity,
an Automatic Joint and Surviving Spouse Annuity, or a joint and contingent
annuity option under Section 6.3(d) where the surviving annuitant is the
Member's Spouse, commencing at age 65, together with benefits payable in the
same form under other qualified defined benefit plans maintained by an Employer
or an Affiliate, shall in no event exceed the lesser of--

(a)     $160,000, or such other amount as shall be determined by the Secretary
of the Treasury under Code section 415(d) to reflect cost-of-living adjustments;
or

(b)     100 percent of the Member's average Limitation Earnings (as defined in
Section 8.7(d)) for the three-consecutive Plan Years that produce the highest
average, or during all of the Plan Years in which he was a Member if less than
three years.

If the benefit the Member otherwise would accrue in any Plan Year under the Plan
and all such plans (if any) would produce a benefit in excess of such maximum
amount, the rate of accrual under the Plan will be reduced to the extent
necessary to avoid such excess. The limitation amount, as described above,
applicable to a Member who terminated his employment with an Employer or any
Affiliates and who is, or will be, receiving Plan benefits shall automatically
be adjusted annually for increases in the cost of living.

The Retirement Benefit of any Member whose Severance from Service Date occurred
prior to January 1, 2002, and whose Retirement Benefit is currently limited as a
result of the application of the limitations of Code section 415(b), shall be
increased, effective with respect to benefit payments made on and after January
1, 2002, to the amount of Retirement Benefit such Member would have received on
his Annuity Starting Date had the limitations described herein been in effect on
the Member's Annuity Starting Date. Notwithstanding the foregoing, any increase
in the Retirement Benefit of a Member pursuant to this Section 8.1 will not
apply with respect to any former Member who has received a distribution of his
Retirement Benefit in the form of a lump-sum payment and with respect to whom no
additional Retirement Benefits are payable (without regard to any amount that
would otherwise be payable to such Member pursuant to this Section 8.1).

 

8.2 Adjustment for Other Forms of Payment

In the case of benefits payable in a form other than a Single Life Annuity, an
Automatic Joint and Surviving Spouse Annuity, or a joint and contingent annuity
option under Section 6.3(d), the limitations of Section 8.1 shall be applied to
the amount which would be payable under the Plan in the form of a Single Life
Annuity, and then converting such reduced benefit into the Actuarial Equivalent
optional form.

 

8.3 Adjustment for Benefits Commencing Before Age 62

In the case of benefits commencing before a Member's attainment of age 62, the
applicable dollar limit under Section 8.1(a) shall be the Actuarial Equivalent
of the amount payable to the Member at age 62.

 

8.4 Adjustment for Benefits Commencing After Age 65

In the case of benefits commencing after the Member's attainment of age 65, the
applicable dollar limit under Section 8.1(a) shall be the Actuarial Equivalent
amount determined as if the Member elected a Single Life Annuity benefit
commencing at age 65.

8.5 Adjustment of Limitation for Years of Vesting Service

(a)     Dollar Limitation. In the case of a Member whose aggregate years of
participation in the Plan are fewer than ten, the applicable dollar limit under
Section 8.1(a) shall be equal to the amount otherwise applicable times the
greater of--

> (1)     10 percent, or
> 
> (2)     a fraction, the numerator of which is the aggregate number (not in
> excess of ten) of years of participation in the Plan and the denominator of
> which is ten.

(b)     Earnings Limitation. In the case of a Member with fewer than ten Years
of Creditable Service, the applicable limitation amount under Section 8.1(b)
shall be equal to the amount otherwise applicable times the greater of--

> (1)     10 percent, or
> 
> (2)     a fraction, the numerator of which is the total number (not in excess
> of ten) of Years of Creditable Service credited to the Member, and the
> denominator of which is ten.

8.6 Limitation Year

For purposes of applying Code section 415 and applicable Treasury regulations,
the limitation year for the Plan shall be the calendar year.

 

8.7 Definitions

For purposes of this Article 8,

(a)     "Annual Addition" shall mean the sum, credited to a Member's accounts
under all qualified defined contribution plans maintained by an Employer or an
Affiliate (if any), of--

> (1)     Employer contributions, including amounts made under cash or deferred
> arrangements described in Code section 401(k);
> 
> (2)     forfeitures;
> 
> (3)     Employee contributions;
> 
> (4)     amounts allocated to an individual medical benefit account (as defined
> in Code section 415(l)) which is part of any defined benefit plan maintained
> by an Employer or an Affiliate; and
> 
> (5)     amounts (derived from contributions paid after December 31, 1985, in
> taxable years ending after such date) attributable to post-retirement medical
> benefits allocated to the separate account of a Key Employee (as defined in
> Section 13.7(b)) under a welfare benefit fund (as defined in Code section
> 419(e)) maintained by an Employer or an Affiliate;

provided, however, that Code section 415(c)(1)(B) shall not apply to any amount
treated as an Annual Addition under paragraph (4) or (5) hereof. Restored
forfeitures, repaid distributions, rollover contributions, and loan payments
shall not be treated as Annual Additions. Notwithstanding the foregoing, any
contribution made after a Member's termination of employment with the Company
and its Affiliates for the purpose of providing medical care (within the meaning
of Code section 419A(f)(2)) shall not be treated as an Annual Addition.

(b)     "Limitation Earnings" shall mean the total of regular, overtime, bonus,
and other cash compensation paid or made available to the Employee during the
Plan Year, but not including amounts deferred as a result of a salary reduction
election under Code section 401(k) or deferrals under a plan maintained under
Code section 125, and the items listed in Treasury regulation section
1.415-2(d)(2) (relating to deferred compensation, stock options, and proceeds
from the sale of certain securities). The limitation on Earnings contained in
Section 2.1(s)(3) shall apply. Effective January 1, 1998, "Limitation Earnings"
shall mean a Member's "compensation" as defined in Code section 415(c)(3),
including any deferrals under Code section 401(k), 132(f)(4) or 125.

(c)     "Projected Annual Benefit" shall mean the annual benefit to which the
Member would be entitled under the terms of the Plan and all other defined
benefit plans maintained by an Employer or an Affiliate, if the Member continued
employment until his Normal Retirement Age (or current age, if later) and the
Member's Limitation Earnings (as defined in Section 8.7(b)) for the Plan Year
and all other relevant factors used to determine such benefit remained constant
until Normal Retirement Age (or current age, if later).

 

Article 9. Amendment and Termination

9.1 Amendment of the Plan

The Board of Directors of the Company, in its sole and absolute discretion,
hereby reserves the right to amend, modify, or alter in any respect the Plan at
any time and from time to time and retroactively if deemed necessary or
appropriate for any reason whatsoever. Further, by adopting the Plan, an
Employer hereby delegates to the Board of Directors of the Company, the
authority and the right to amend or modify the Plan at any time. The Retirement
Committee may make administrative changes to the Plan to qualify or maintain the
Plan as a plan meeting the requirements of ERISA and Code section 401(a) and the
Treasury regulations issued thereunder.

No amendment of the Plan shall cause any part of the Trust Fund to be used for
or diverted to purposes other than the exclusive benefit of the Members, their
surviving Spouses, or their Beneficiaries covered by the Plan. No Plan amendment
may--

(a)     decrease the Accrued Benefit of any Member,

(b)     eliminate or reduce an early retirement benefit or a retirement-type
subsidy (as defined in Treasury regulations), or

(c)     eliminate an optional form of benefit with respect to benefits
attributable to service before the amendment,

except as permitted under Code section 411(d)(6) and the Treasury regulations
thereunder. Retroactive Plan amendments may not decrease the Accrued Benefit of
any Member determined as of the time the amendment was adopted.

 

9.2 Termination of the Plan

The Board of Directors of the Company may terminate the Plan in whole or in part
for any reason at any time in any manner. If the Plan is terminated or partially
terminated without termination of the Trust, the Trust will be continued until
the Board of Directors of the Company terminates it or until all Trust assets
have been fully distributed.

 

9.3 Vesting on Termination or Partial Termination

Upon a complete or partial termination of the Plan (within the meaning of
Treasury regulations section 1.411(d)-2), the right of each affected Member to
benefits accrued to the date of such termination or partial termination shall
become nonforfeitable to the extent such benefits are funded as of such date.

 

9.4 Termination of the Trust

If the Plan is terminated or partially terminated, or if contributions are
discontinued, the Trust may be terminated by the Board of Directors of the
Company at any time. The Trust Fund will then be valued. The Retirement
Committee will determine the method and means of distribution of each interest
in the Trust Fund and will certify that information to the Trustee. After
receiving that certification and after making necessary adjustments to reflect
additional earnings, losses, and liquidation expenses, the Retirement Committee
shall direct the Trustee to make distribution as promptly as possible. If one
Employer, but not others, discontinues contributions or terminates or partially
terminates its participation in the Plan, the Board of Directors of the Company
may determine whether or not the Trust shall be continued for that Employer's
Members and Beneficiaries. If those interests in the Trust are terminated, the
Board of Directors of the Company will direct their liquidation under this
section.

 

9.5 Distribution on Termination

Upon termination of the Plan, that portion of any assets then held in the Trust
Fund shall be allocated, after payment of all expenses of administration or
liquidation, in accordance with amendments to the Plan adopted prior to such
allocation under section 4044(a) of ERISA; provided, that any assets remaining
after the satisfaction of all benefits accrued to the termination date with
respect to Members, and their surviving Spouses and Beneficiaries, shall revert
to and be distributed to Employers.

 

9.6 Merger, Consolidation or Transfer

In the case of any merger or consolidation of the Plan with, or any transfer of
assets and liabilities of the Plan to, any other plan, provision must be made so
that each Member would, if the Plan were then terminated, receive a benefit
immediately after the merger, consolidation, or transfer which is equal to or
greater than the benefit he would have been entitled to receive under the Plan
immediately before the merger, consolidation, or transfer if the Plan had then
terminated.

9.7 Restrictions on Benefits and Distributions to Certain Members

(a)     Restriction of Benefits. Notwithstanding any other provisions in the
Plan to the contrary, in the event of the termination of the Plan, the benefit
of any Highly Compensated Employee (and any Highly Compensated Former Employee)
is limited to a benefit that is nondiscriminatory under Code section 401(a)(4).
For purposes of this Section 9.7, the following terms shall apply:

> (1)     "Total Earnings" means a Member's compensation as defined in Code
> section 415(c)(3) as determined by the Retirement Committee, increased by
> amounts excluded from wages by reason of a Member's election to reduce wages
> in lieu of benefits under a cafeteria plan under Code section 125, a cash or
> deferred arrangement under Code section 401(k), a transportation fringe
> benefit plan under Code section 132(f)(4) or a simplified employee pension
> arrangement under Code section 408(k).
> 
> (2)     "Highly Compensated Employee" means, any Employee who--
> 
> > (A)     was a 5-percent owner (as determined under Code section 416(i)(1))
> > at any time during the Plan Year or the preceding Plan Year, or
> > 
> > (B)     for the prior Plan Year--
> > 
> > > (i)     received Total Earnings from Employers and Affiliates in excess of
> > > $90,000 (as adjusted by the Secretary of the Treasury pursuant to Code
> > > section 415(d), except that the base period shall be the calendar quarter
> > > ending September 30, 1996), and
> > > 
> > > (ii)     if the Retirement Committee elects the application of this clause
> > > for such preceding year, was in the top-paid group of Employees for such
> > > preceding year.
> > > 
> > > For this purpose, an Employee is in the top-paid group of Employees for
> > > any year if such Employee is in the group consisting of the top 20 percent
> > > of Employees when ranked on the basis of Earnings during the year.
> 
> In determining the Highly Compensated Employees of the Employers, the
> provisions of this section shall be applied in accordance with the provisions
> of Code section 414(q) and related guidance, including in the discretion of
> the Retirement Committee (and pursuant to the appropriate election) any method
> or election allowed under the Code.
> 
> (3)     "Highly Compensated Former Employee" shall mean any Member who has
> terminated employment as an Employee in a prior Plan Year and who was a Highly
> Compensated Employee either when he terminated employment as an Employee or
> any Plan Year ending on or after his fifty-fifth birthday.

(b)     Restrictions on Distributions. Notwithstanding any other provisions to
the contrary, Highly Compensated Employees and Highly Compensated Former
Employees (as defined in Section 9.7(a)), who are among the 25 most highly paid
Employees of the Employer shall not be entitled to elect to receive Retirement
Benefits in the form of a lump-sum payment under Section 6.3(b). This
restriction shall not apply, however, if:

> (1)     after any payment to the Member of the requested lump-sum amount, the
> value of Plan assets would continue to equal or exceed 110 percent of the
> value of the current liabilities of the Plan, as such liabilities are defined
> in Code section 412(l)(7), or
> 
> (2)     the lump-sum amount due such Member is less than one percent of the
> value of the current liabilities of the Plan, as such liabilities are defined
> in Code section 412(l)(7), or
> 
> (3)     the Actuarial Equivalent present value of benefits payable to the
> Member is $5,000 or less, in which case the provisions of Section 6.5 apply.

In the event that two or more Members subject to this Section 9.7(b) have the
same Severance from Service Date, the determination of whether the foregoing
restrictions apply will be made beginning with the oldest of the Members and
proceeding to the youngest, taking into account with each Member any payments to
be made to the Members who preceded him.

(c)     Repayment Guarantee. A Member who is otherwise restricted from receiving
a lump-sum payment of his Retirement Benefit because of the provisions of
Section 9.7(b), above, may receive a lump-sum payment if, prior to receipt of
such lump-sum payment, the Member provides a written guarantee to the Retirement
Committee of repayment of the lump-sum payment to the Plan, in the event of the
Plan's termination. The amount subject to a guarantee of repayment (the "Excess
Amount"), for any Plan Year, is the excess of the amounts distributed to a
Member (accumulated with reasonable interest) over the amounts that could have
been distributed to the Member under a single life annuity that is the Actuarial
Equivalent of the sum of such Member's Accrued Benefit and other benefits under
the Plan (accumulated with reasonable interest). The affected Member may
guarantee repayment by: (i) depositing in escrow, with an acceptable depository,
property having a fair market value equal to at least 125 percent of the Excess
Amount, (ii) providing a bank letter of credit in an amount equal to at least
100 percent of the Excess Amount, or (iii) posting a bond equal to at least 100
percent of the Excess Amount. If the Member elects to post bond, the bond must
be furnished by an insurance company, bonding company or other surety acceptable
for federal bonds.

The escrow arrangement may provide that the Member may withdraw amounts in
excess of 125 percent of the Excess Amount. If the market value of the property
in an escrow account falls below 110 percent of the Excess Amount, the Member
must deposit sufficient additional property to bring the total value of the
property held by the depository to 125 percent of the Excess Amount. The escrow
arrangement may provide that the Member shall have the right to receive any
income from the property placed in escrow, provided that no such payment may be
made if the value of the property in the escrow account is less than 125 percent
of the Excess Amount or if such payment would cause the value of the property in
the escrow account to be less than 125 percent of the Excess Amount. A surety or
bank may release any liability on a bond or letter of credit in excess of 100
percent of the Excess Amount. If the Retirement Committee certifies to the
depository, surety or bank that a Member (or such Member's estate) is no longer
obligated to repay any Excess Amount, the depository may deliver to such Member
(or such Member's estate) any property held under an escrow agreement, and a
surety or bank may release any liability on such Member's bond or letter of
credit.



(d)     Delayed Lump-sum Distribution. Notwithstanding the above, a Member who,
on his Severance from Service Date, is entitled to receive his Retirement
Benefit only in an annuity form, because of the provisions of this Section 9.7,
may on or before such date make an irrevocable election to receive his
Retirement Benefit in the form of an annuity only until such time as it is
determined that he is no longer restricted under this Section 9.7, and then to
receive a lump sum payment that is the Actuarial Equivalent of the Member's
remaining Retirement Benefit. However, if such determination is not made prior
to the first day of the Plan Year that is eight years coincident with or
subsequent to the Member's Severance from Service Date or if the Member's death
occurs prior to such a determination, the Member's Retirement Benefit shall
continue in the form of annuity selected by the Member, in accordance with its
terms, until the Actuarial Equivalent present value of benefits payable to the
Member is $5,000 or less, at which time the Member shall receive a lump sum
payment that is the Actuarial Equivalent of the Member's remaining Retirement
Benefit. Any such determination shall be made as of the last day of each Plan
Year. Payment of such lump sum shall relieve the Plan of all obligations to the
Member.

In determining whether, as of a given last day of a Plan Year, two or more
Members' Retirement Benefits are no longer restricted, the order in which such
determination shall be made with respect to the Members shall be based on the
Members' respective Severance from Service Dates. The Member whose Severance
from Service Date occurs first shall be the first eligible to receive a lump-sum
payment that is the Actuarial Equivalent of such Member's remaining Retirement
Benefit; other affected Members shall be considered in sequence, proceeding to
the one(s) with the most recent Severance from Service Date, taking into account
with each Member any payments to be made to the Members who preceded him. In the
event that two or more Members electing delayed lump-sum distribution under this
Section 9.7(d) have the same Severance from Service Date, the determination of
eligibility to receive a lump-sum payment of a remaining Retirement Benefit will
be made beginning with the oldest of the Members and proceeding to the youngest,
taking into account with each Member any payments to be made to the Members who
preceded him.

 

9.8 Plan Participation by Associate Companies

(a)     Adoption of the Plan. Any Affiliated Company, with the consent of the
Company and by taking appropriate corporate action, may become an Associate
Company and secure the benefits of the Plan for its Employees by adopting the
Plan and by executing the Trust Agreement. As a condition to such Affiliated
Company becoming an Associate Company, the Company may require such Affiliated
Company to modify or amend any pension plan which such Affiliated Company may
then have so as to conform to the provisions of the Plan, or to limit Prior
Service, as defined in Section 2.1(p)(2), to service rendered for such
corporation on and after a date to be determined by the Company. The Associate
Company shall thereafter promptly deliver to the Trustee a certified copy of the
resolutions or other documents evidencing its adoption of the Plan and also a
written instrument showing the consent by the Company to such adoption.

(b)     Withdrawal from the Plan. The Company may upon thirty (30) days written
notice request an Associate Company to withdraw from the Plan and upon the
expiration of such thirty-day period, unless such Associate Company has taken
the appropriate corporate action to accomplish such withdrawal, such Associate
Company shall be deemed to have withdrawn from the Plan. Any Employer may
withdraw from the Plan by giving the Retirement Committee thirty (30) days
written notice of its intention to withdraw. In the event any Employer withdraws
from the Plan, the Retirement Committee shall thereupon determine, on the basis
of actuarial valuation, that portion of the Trust Fund held on account of the
Employees of such Employer not yet retired. The Retirement Committee in its
discretion shall direct the Trustee either (1) to continue to hold such assets
under the Plan on the date of such withdrawals; or (2) to deliver such assets to
such trustee or trustees as shall be selected by such withdrawing Employer; or
(3) to use such assets to purchase an appropriate retirement annuity for each
Employee of such withdrawing Employer who was a Member on the date of such
withdrawal.

 

Article 10. Contributions

10.1 Employer Contributions

Each Employer shall make contributions from time to time in such amounts as are
necessary to maintain the Plan on a sound actuarial basis and to meet the
minimum funding standards of Code section 412. However, an Employer may
discontinue its contributions for any reason at any time. Any forfeitures shall
be used to reduce the amount of any Employer contributions otherwise payable for
succeeding Plan Years and will not be applied to increase the benefits any
Member would otherwise receive under the Plan.

10.2 Reversion of Employer Contributions

(a)     That portion of a contribution made by an Employer by a mistake of fact
shall be returned to an Employer within one year after the payment of the
contribution.

(b)     An Employer's contributions to the Plan are conditioned upon their
deductibility under Code section 404. That portion of a contribution made by an
Employer and disallowed by the Internal Revenue Service as a deduction under
Code section 404 shall be returned to an Employer within one year after the
Internal Revenue Service disallows the deduction.

(c)     Earnings attributable to the contributions to be returned under this
section shall not be returned to an Employer and any losses attributable to such
contributions shall reduce the amount returned.

10.3 Rollover Contributions

The Trustee shall not accept a rollover contribution to the Plan on behalf of an
Employee.

 

Article 11. Administration of the Plan

11.1 Responsibility for Plan and Trust Administration

The Plan shall be administered by the Retirement Committee, which shall be
appointed by the Board of Directors of the Company and shall be responsible for
the general administration of the Plan. However, the Retirement Committee shall
have no responsibility for or control over the investment of Plan assets. The
investment of the assets of the Plan shall be managed by the Plan Assets
Committee (the "Plan Assets Committee"), which shall be appointed by the Board
of Directors of the Company, except to the extent that such responsibility has
been allocated or delegated as hereinafter otherwise provided. The Retirement
Committee and the Plan Assets Committee are each referred to as a "Committee" in
this Article 11. The Trustee shall be responsible for the management of the
Plan's assets pursuant to the terms of the Trust Agreement. The Board of
Directors of the Company shall have the sole authority to appoint and remove any
Trustee or any member of the Committee, and to amend or terminate, in whole or
in part the Plan or the Trust. The Company, through the Committee shall have the
responsibility for the administration of the Plan, which is specifically
described in the Plan and the related Trust Agreement. Each of the Retirement
Committee and the Plan Assets Committee shall be a "named fiduciary" and the
Retirement Committee shall be the "plan administrator," for purposes of the Code
and ERISA.

 

11.2 Operation of the Committees

Each Committee shall consist of at least three persons appointed by the Board of
Directors of the Company. Members of the Committees may resign at any time upon
due notice in writing. The Board of Directors of the Company may remove any
member of any Committee at any time, with or without cause. Vacancies in each
Committee shall be filled by the Board of Directors of the Company as soon as is
reasonably possible after the vacancy occurs. Until a new appointment is made,
the remaining member or members of each Committee shall have full authority to
act as such Committee. Any member of a Committee may resign by delivering his
written resignation to the Secretary of the Company (the "Secretary") and the
other members of the Committee. Any such resignation shall become effective upon
its receipt by the Secretary or on any other date as is agreed to by the
chairman of the Committee and the resigning member. Each Committee shall act by
a majority of its members at the time in office, and such action may be taken
either by vote at a meeting (including a telephone meeting) or by consent in
writing without a meeting. Each Committee shall hold meetings (including
telephone meetings) upon such notice and at such times and places as it may from
time to time determine. Notice of a meeting need not be given to any member of a
Committee who submits a signed waiver of notice before or after the meeting or
who attends a meeting (including a telephone meeting). Each Committee may adopt
such rules and appoint such subcommittees as it deems desirable for the conduct
of its affairs and the administration of the Plan, and may appoint one of its
members as its chairman. Each Committee shall elect a Secretary, who need not be
a member of the Committee, who shall record the minutes of its proceedings and
shall perform such other duties as may from time to time be assigned to him. Any
person dealing with a Committee shall be entitled to rely upon a certificate of
any member of such Committee, or its secretary, as to any act or determination
of the Committee. Each Committee may delegate such duties or powers, as it deems
necessary to carry out the administration of the Plan.

The Secretary (or other authorized officer of the Company) shall certify to the
Trustee the names and authorized signatures of the members of each Committee
and, as changes take place in membership, the names and signatures of new
members. Each Committee may authorize one or more of its respective members to
execute any document or documents on its behalf, in which event the applicable
Committee shall notify the Trustee in writing of such action and the name or
names of those so designated. The Trustee thereafter shall accept and rely
conclusively upon any direction or document executed by such member or members
as representing action by the Committee until such time as the Committee shall
file with the Trustee a written revocation of such designation.

11.3 Powers and Duties of the Retirement Committee

The members of the Retirement Committee are hereby designated as "named
fiduciaries," within the meaning of section 402(a) of ERISA, with respect to the
operation and administration of the Plan and, except to the extent otherwise
provided herein, jointly shall administer the Plan in accordance with its terms
and shall have all powers necessary to carry out its duties hereunder. The
Retirement Committee shall determine, in a uniform and nondiscriminatory manner,
all questions concerning the administration, interpretation and application of
the Plan. Any such determination by the Retirement Committee shall be conclusive
and binding on all persons. In addition:

> (A)     The Retirement Committee will determine the names of Members,
> surviving Spouses and Beneficiaries and the amounts that are payable to them
> from the Trust Fund in accordance with the provisions of the Plan.
> 
> (B)     The Retirement Committee shall keep in convenient form such data as
> shall be necessary for actuarial valuations of the contingent assets and
> liabilities of the Plan and for checking the experience thereof.
> 
> (C)     The Retirement Committee shall determine the manner in which the funds
> of the Plan shall be dispensed including the form of voucher or waiver to be
> used in making disbursements and the due notification of persons authorized to
> approve and sign the same.
> 
> (D)     The Retirement Committee shall determine whether a judgment, decree or
> order, including approval of a property settlement agreement, made pursuant to
> a state domestic relations law, including a community property law, that
> relates to the provision of child support, alimony payments, or marital
> property rights of a Spouse, former Spouse, child, or other dependent of the
> Member is a qualified domestic relations order within the meaning of Code
> section 414(p), and shall give the required notices and segregate any amounts
> that may be subject to such order if it is a qualified domestic relations
> order, and shall administer the distributions required by any such qualified
> domestic relations order.
> 
> (E)     The Retirement Committee is authorized to make such rules and
> regulations as may be necessary to carry out the provisions of the Plan and
> will determine any questions arising in the administration, interpretation and
> application of the Plan, which determination shall be conclusive and binding
> on all parties. The Retirement Committee is also authorized to provide, on a
> nondiscriminatory basis, for accelerated vesting and to purchase or arrange
> for payment of an appropriate annuity or any other form of payment or to
> permit the immediate distribution of Plan benefits in those cases involving
> groups of Employees involuntarily terminated, including, but not limited to,
> cases involving groups of Employees who involuntarily cease to render
> Creditable Service due to a liquidation, sale, or other means of terminating
> the parent-subsidiary or controlled group relationship with an Employer or the
> sale or other transfer to a third party of all or substantially all of the
> assets used by an Employer in a trade or business conducted by an Employer,
> when the Retirement Committee determines that such action is appropriate to
> prevent inequities with respect to such Employees, and the determination of
> the Committee in such matters shall be conclusive and binding on all parties.
> Further, the Retirement Committee, upon the written request of the Company's
> Vice President-Organization and Human Resources, is authorized, with respect
> to a Member of the Plan who has five or more years of Creditable Service and
> who is transferred to the purchaser of a portion of the Company's operations,
> effective the day after the closing date of the sale, to grant additional
> Creditable Service and additional credit for age under the Plan, on a
> nondiscriminatory basis, in each case up to one percent for each year of
> Creditable Service, and to advance the date through which a Member's Earnings
> are calculated pursuant to Section 2.1(s) hereof, so as to prevent hardship
> with respect to his participation in said purchaser's pension plan. The
> Retirement Committee is also authorized, with respect to a Member (i) whose
> Accrued Benefit is attributable to the Cash Balance Formula and (ii) who has
> completed at least five years of Creditable Service and (iii) who is
> transferred to the purchaser of a portion of the Company's operations,
> effective as of the day after the closing date of the sale, to grant
> additional Annual Pay Credits and Interest Credits, on a nondiscriminatory
> basis, so as to prevent hardship with respect to his participation in said
> purchaser's pension plan. The Retirement Committee is also authorized to
> waive, either in whole or in part, the percentage reductions for early
> commencement of retirement benefits set forth in Section 4.2(b)(2), on a
> nondiscriminatory basis, in those cases where groups of Employees have
> terminated employment either as a result of a reduction in the work force or
> for similar economic reasons, and, the determination of the Retirement
> Committee shall be conclusive and binding on all parties. The Retirement
> Committee is also authorized to adopt such rules and regulations as it may
> consider necessary or desirable for the conduct of its affairs and the
> transaction of its business, including, but not limited to, the power on the
> part of the Retirement Committee to act without formally convening and to
> provide that action of the Retirement Committee may be expressed by written
> instrument signed by a majority of its members. The Retirement Committee may
> retain legal counsel (who may be counsel for the Company) when and if it is
> found necessary to do so and may also employ such other assistants, clerical
> or otherwise, as may be requisite, and expend such monies as may be requisite
> in their work. All of these expenses of the Retirement Committee and the
> reasonable expenses of the Trustee in the administration of the trust as well
> as for actuarial services may be paid out of the Trust Fund to the extent
> permissible under applicable law. In exercising such powers and authorities,
> the Retirement Committee shall at all times exercise good faith, apply
> standards of uniform application and refrain from arbitrary action.

11.4 Duties of the Plan Assets Committee

 

(a)     The Plan Assets Committee shall have exclusive authority and fiduciary
responsibility under ERISA, (i) to appoint and remove investment advisers, if
any, under the Plan and the Trust Agreement, (ii) to direct the segregation of
assets of the Trust Fund into an investment adviser account or accounts at any
time, and from time to time to add to or withdraw assets from such investment
adviser account or accounts as it deems desirable or appropriate and also to
direct the Company's contribution or any portion thereof into any of the
accounts maintained under the Trust, (iii) to direct the Trustee to enter into
an agreement or agreements with an insurance company or companies designated by
the Plan Assets Committee as provided in the Trust Agreement, (iv) to establish
investment guidelines for areas other than those set forth above and, within
such guidelines, to direct the Trustee to purchase and sell securities or to
enter into one or more agreements with one or more companies, partnerships or
joint ventures and to transfer assets of the Trust Fund to such entities for
purposes of investment therein; provided however, that, except as expressly set
forth above, the Plan Assets Committee shall have no responsibility for or
control over the investment of the Plan assets held in the Trust Fund
established hereunder. In addition, the Plan Assets Committee shall receive the
reports and recommendations of the actuary designated by the Company concerning
actuarial assumptions to be adopted on subjects including, but not limited to,
Employee turnover, rate of mortality, disability rate, ages at actual
retirement, rate of pay increases, investment income and size of participant
group, and make such recommendations and determinations based upon such reports
and recommendations as it may deem necessary or appropriate. The Plan Assets
Committee may appoint or employ such persons as it deems necessary to render
advice with respect to any responsibility of the Plan Assets Committee under the
Plan. The Plan Assets Committee may allocate to any one or more of its members
any responsibility that it may have under the Plan and may designate any other
person or persons to carry out any responsibility of the Plan Assets Committee
under the Plan. Any person may serve in more than one fiduciary capacity with
respect to the Plan. Members of the Plan Assets Committee may resign at any time
upon due notice in writing. The Board of Directors of the Company may remove any
Plan Assets Committee members and appoint others in their places. The Plan
Assets Committee may act by a majority of its members.

(b)     The Plan Assets Committee is authorized to make such rules and
regulations as may be necessary to carry out its duties under the Plan. The Plan
Assets Committee is also authorized to adopt such rules and regulations as it
may consider necessary or desirable for the conduct of its affairs and the
transaction of its business, including, but not limited to, the power on the
part of the Plan Assets Committee to act without formally convening and to
provide that action of the Plan Assets Committee may be expressed by written
instrument signed by a majority of its members. The Plan Assets Committee may
retain legal counsel (who may be counsel for the Company) when and if it be
found necessary to do so and may also employ such other assistants, clerical or
otherwise, as may be requisite, and expend such monies as may be requisite in
their work. All of these expenses of the Plan Assets Committee as well as
expenses for investment counseling may be paid out of the Trust Fund to the
extent permissible under applicable law.

The Retirement Committee may make such rules and regulations in connection with
its administration of the Plan as are consistent with the terms and provisions
hereof.

 

11.5 Duties of the Trustee

The Trustee is hereby designated as a "named fiduciary", within the meaning of
section 402(a) of ERISA, and shall possess all powers which may be necessary to
carry out its duties, as set forth in the Trust Agreement. In addition:



> (a)     The Trustee may, to the full extent permitted by law, establish
> procedures for the designation of persons other than named fiduciaries to
> carry out its fiduciary responsibilities (other than trustee responsibilities)
> under the Plan. If the Trustee properly allocates any fiduciary responsibility
> to another person or designates another person to carry out any of its
> responsibilities, the Trustee shall not be liable for any act or omission of
> such person in carrying out such responsibility, except as provided in section
> 405(c) of ERISA.
> 
> (b)     The Trustee shall act in accordance with any directions issued to it
> directly by the Plan Assets Committee (or if required by the terms of the
> applicable Trust Agreement, indirectly by the Retirement Committee) with
> respect to the Trustee's exercise of any of the powers conferred upon it by
> the Trust Agreement. Any direction to the Trustee shall be in writing and
> signed by the secretary or a duly authorized member of the Plan Assets
> Committee. The Retirement Committee, the Employers, and the Company, and their
> officers and directors, shall be entitled to rely upon all tables, valuations,
> certificates, and reports furnished by any enrolled actuary selected by the
> Retirement Committee, upon all certificates and reports made by any accountant
> selected by the Retirement Committee, the Company, or the Employers, and upon
> all opinions given by any legal counsel selected by the Retirement Committee.
> The Retirement Committee, the Company, and the Employers and their officers
> and directors, shall be fully protected with respect to any action taken or
> suffered by them in good faith in reliance upon any such actuary, accountant
> or counsel, and all action so taken or suffered shall be conclusive upon all
> persons.

11.6 Standard of Duty

The members of the Retirement Committee and the Plan Assets Committee, as well
as the Trustee, shall discharge their duties with respect to the Plan solely in
the interests of the Members and their Beneficiaries and in accordance with
section 404 of ERISA.

 

11.7 Funding and Investment Policy

The Plan Assets Committee shall establish an investment policy and funding
policy consistent with the objectives of the Plan and the requirements of Title
I of ERISA. The Plan Assets Committee shall at least annually review such policy
and method. In establishing and reviewing such policy and method, the Plan
Assets Committee shall endeavor to determine the Plan's short-term and long-term
financial needs, taking into account the need for liquidity to pay benefits and
the need for investment growth. The general objective of the funding policy and
method shall be at all times to maintain a balance between safety in capital
investment and investment return. All actions of the Plan Assets Committee taken
to carry out the purposes of this Section 11.7, and the reasons therefor, shall
be recorded in the minutes of the Plan Assets Committee and shall be made
available to the Board and senior financial officers of the Company.
Notwithstanding anything herein to the contrary, the Retirement Committee or the
Plan Assets Committee may provide for the funding of the payment of any benefits
prescribed by the Plan through the purchase of immediate or deferred annuities,
as the case may be, from any governmental agency or insurance company or
companies, approved by the Company.

 

11.8 Compensation and Expenses

The members of the Retirement Committee and the Plan Assets Committee shall
serve without compensation for services as such. All expenses of the Retirement
Committee and the Plan Assets Committee that are properly allocable to the Plan
shall be paid out of the Trust Fund, to the extent permissible under applicable
law, unless paid by the Company. Such expenses shall include any expenses
incidental to the functioning of the Retirement Committee and the Plan Assets
Committee, including, but not limited to, fees of independent accountants,
enrolled actuaries, legal counsel, investment advisors and other specialists and
other expenses.

 

11.9 Non-Liability and Indemnification

To the extent permitted by law, the Retirement Committee, the Plan Assets
Committee, the Boards of Directors of the Employers, and the Employers and their
respective officers shall not be liable for the directions, actions or omissions
of any agent, legal or other counsel, accountant or any other expert who has
agreed to the performance of administrative duties in connection with the Plan
or Trust. The Committees, the Boards of Directors of the Employers, and the
Employers and their respective officers shall be entitled to rely upon all
certificates, reports, data, statistics, analyses and opinions which may be made
by such experts and shall be fully protected in respect to any action taken or
suffered by them in good faith reliance upon any such certificates, reports,
data, statistics, analyses or opinions; all action so taken or suffered shall be
conclusive upon each of them and upon all persons having or claiming to have any
interest in or under the Plan.

Each member of each of the Retirement Committee, the Plan Assets Committee, and
the Board of Directors, shall be indemnified by the Company against all costs
and expenses (including counsel fees but excluding any amount representing a
settlement unless such settlement be approved by the Board of Directors of the
Company) reasonably incurred by or imposed upon him, in connection with or
resulting from any action, suit or proceeding, to which he may be made a party
by reason of his being or having been a member of the Retirement Committee or
the Plan Assets Committee, as applicable (whether or not he continues to be a
member of such Committee at the time when such cost or expense is incurred or
imposed), to the full extent permitted by law. The foregoing rights of
indemnification shall not be exclusive of other rights to which any member of
the Retirement Committee or the Plan Assets Committee may be entitled as a
matter of law.

11.10 Claims Procedure

If an Employee, Member or Beneficiary ("Claimant") receives an adverse
determination with respect to a claim for benefits which determination results,
wholly or partially, in the denial, reduction or termination of benefits under
the Plan, or the failure to provide full or partial payment, or if such adverse
determination is based upon eligibility, the Retirement Committee shall provide
the Claimant with written notification or electronic notification (in accordance
with the requirements of Department of Labor Regulation section
2520.104b-1(c)(1)(i), (iii) and (iv)) of the adverse determination with respect
to the claim within a reasonable period of time, but not later than 90 days
after the claim has been received by the Plan; provided, however, that in the
event of special circumstances, such period may be extended beyond the initial
90-day period but not later than 180 days after the claim has been received by
the Plan. In the event of such an extension, the Claimant shall be notified in
writing of the extension prior to the expiration of the initial 90-day period.
Such notification shall explain the special circumstances requiring the
extension and indicate the date by which the Plan expects to render a
determination with respect to the claim.

The notification of the adverse determination with respect to a claim provided
to the Claimant shall set forth the following:

> (a)     the specific reason or reasons for the adverse determination;
> 
> (b)     reference to the specific Plan provisions on which the adverse
> determination is based;
> 
> (c)     a description of any material or information necessary for the
> Claimant to perfect the claim and an explanation of why such material or
> information is necessary;
> 
> (d)     appropriate information as to the steps to be taken if the Claimant
> wishes to submit the claim for review, including any time limits applicable
> with respect to such steps; and
> 
> (e)     a statement of the Claimant's right to bring a civil action under
> section 502(a) of ERISA following the adverse determination on review with
> respect to the claim.

Any request for a review must be made in writing to the Retirement Committee
within 60 days of the date the Retirement Committee notifies the Claimant of the
adverse determination with respect to the claim. Upon receipt by the Plan of the
request for review, the claim will be reviewed by the Retirement Committee. A
Claimant's request for a review must be given a full and fair review by the
Retirement Committee. In connection with such request, the Claimant, or his duly
authorized representative, may:

> (1)     upon request and free of charge, have reasonable access to all
> documents, records and other information that is relevant (within the meaning
> of Department of Labor Regulation section 2560.503-1(m)(8)) to the claim; and
> 
> (2)     submit written comments, documents, records and other information
> relating to the claim.

The review of the claim by the Retirement Committee shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial determination.

If the Retirement Committee deems it appropriate, it may hold a hearing with
respect to a claim. If a hearing is held, the Claimant shall be entitled to be
represented by counsel. The determination of the Retirement Committee shall be
made within a reasonable period of time, but not later than 60 days after
receipt by the Plan of the request for review, unless special circumstances
(such as the need to hold a hearing) require an extension of time, in which
event such determination shall be rendered not later than 120 days after receipt
by the Plan of the request for review. If such an extension is required, written
notification of the extension shall be furnished to the Claimant prior to the
expiration of the initial 60-day period. Such notification shall explain the
special circumstances requiring the extension and indicate the date by which the
Plan expects to render a determination with respect to the review of the claim.

The Retirement Committee shall provide the Claimant with written notification or
electronic notification (in accordance with the requirements of Department of
Labor Regulation section 2520.104b-1(c)(1)(i), (iii) and (iv)) of its
determination with respect to its review of the claim. If the adverse
determination with respect to the claim is upheld by the Retirement Committee,
the notification shall set forth:

> (a)     the specific reason or reasons for the adverse determination;
> 
> (b)     reference to the specific Plan provisions on which the adverse
> determination is based;
> 
> (c)     a statement that the Claimant is entitled to receive upon request and
> free of charge, reasonable access to, and copies of, all documents, records
> and other information relevant (within the meaning of Department of Labor
> Regulation section 2560.503-1(m)(8)) to the adverse determination with respect
> to the claim; and
> 
> (d)     a statement of the Claimant's right to bring a civil action under
> section 502(a) of ERISA following the adverse determination on review with
> respect to the claim.

All interpretations, determinations and decisions of the Retirement Committee
with respect to any claim shall be made by the Retirement Committee in its sole
discretion based on the Plan and documents presented to it and shall be final,
conclusive and binding.

 

Article 12. Trust Arrangements

12.1 Appointment of Trustee

A Trustee for the Plan shall be appointed from time to time by the Board of
Directors of the Company and, upon acceptance thereof, the Trustee shall perform
the duties and exercise the authority of the Trustee as set forth in the Plan
and in the Trust Agreement.

 

12.2 Removal of Trustee; Appointment of Other Trustee

The Board of Directors of the Company reserves the right to remove the Trustee
at any time and to appoint a successor Trustee.

 

12.3 Change in Trust Agreements

The Board of Directors of the Company may from time to time enter into such
further agreements with a Trustee or other parties and make such amendments to
Trust Agreements as it may deem necessary or desirable to carry out the Plan;
and may take such other steps and execute such other instruments as may be
deemed necessary or desirable to put the Plan into effect or to carry it out.

 

Article 13. Top-Heavy Plan Provisions

13.1 General Rule

In the event that the Plan is top-heavy, or is a member of a top-heavy group,
with respect to any Plan Year the provisions of Sections 13.4 through 13.7 shall
apply.

 

13.2 When Plan is Top-Heavy

The Plan shall be top-heavy for a Plan Year if as of the Applicable
Determination Date (as defined in Section 13.7(a)), the present value of the
cumulative Accrued Benefits under the Plan for Key Employees (as defined in
Section 13.7(b)) exceeds 60 percent of the cumulative Accrued Benefits under the
Plan for all Employees (other than former Key Employees) under the Plan. Such
amounts shall include the value of any distributions made with respect to an
Employee during the five-year period ending on the Applicable Determination
Date. The Accrued Benefits of individuals who have not performed services for an
Employer or the Affiliates at any time during the five-year period ending on the
Applicable Determination Date shall not be taken into account. The determination
of the foregoing ratio shall be made in accordance with Code section 416(g),
which is incorporated herein by this reference. Notwithstanding the foregoing,
the Plan shall not be top-heavy if it is part of any aggregation group of plans,
as defined in Section 13.3(a), that is not a top-heavy group.

 

13.3 When Plan is in Top-Heavy Group

A plan is a member of a top-heavy group with respect to a Plan Year if as of the
Applicable Determination Date (as defined in Section 13.8(a)), it is part of a
"required aggregation group" of plans which is top-heavy. For purposes of this
Article--

> (a)     An "aggregation group of plans" shall consist of a "required
> aggregation group" of plans that shall include each plan qualified under Code
> section 401(a) which is maintained by an Employer or an Affiliate and (1) in
> which a Key Employee (as defined in Section 13.7(b)) is a participant in the
> Plan Year that contains the Applicable Determination Date, or any of the four
> preceding Plan Years, or (2) which enables any other plan in which a Key
> Employee is a participant to meet the requirements of Code section 401(a)(4)
> or 410. In addition, at the election of the Retirement Committee, an
> aggregation group of plans may be expanded to include the "permissive
> aggregation group." "Permissive aggregation group" consists of the plans of an
> Employer or an Affiliate that are required to be aggregated, plus one or more
> plans of an Employer that are not part of a required aggregation group but
> that satisfy the requirements of Code sections 401(a)(4) and 410 when
> considered with the required aggregation group; and
> 
> (b)     an aggregation group of plans shall be a "top-heavy group" with
> respect to a Plan Year if as of the Applicable Determination Date, the sum
> of--
> 
> > (1)     the present value of the cumulative Accrued Benefits for Key
> > Employees under all defined benefit plans included in such group, and
> > 
> > (2)     the aggregate of the accounts of Key Employees under all defined
> > contribution plans included in such group exceeds 60 percent of a similar
> > sum determined for all Employees (other than former Key Employees) covered
> > under the aggregation group of plans. Cumulative Accrued Benefits and
> > account balances shall be adjusted for any distribution made in the one-year
> > period ending on the Applicable Determination Date and any contribution due
> > but unpaid as of said Applicable Determination Date; provided, however, that
> > in the case of a distribution made to a Member for a reason other than
> > separation from service, death or Disability, this provision shall be
> > applied by substituting "five-year period" for "one-year period." Account
> > balances and Accrued Benefits of individuals who have not performed services
> > for an Employer or any Affiliates at any time during the one-year period
> > ending on the Applicable Determination Date shall not be taken into account.
> > The determination of the foregoing ratio, including the extent to which
> > distributions (including distributions from terminated plans), rollovers,
> > and transfers are taken into account, shall be made in accordance with Code
> > section 416 and the regulations thereunder.

13.4 Minimum Benefit

(a)     Notwithstanding any other section of the Plan to the contrary, each
Member who is not a Key Employee (as defined in Section 13.7(b)) shall accrue a
Normal Retirement Benefit for each year that shall not be less than two percent
of the Member's average Limitation Earnings (as defined in Section 13.6) for the
five consecutive Plan Years for which such Limitation Earnings was the highest.
The accrual under this section shall be determined without regard to any Social
Security contribution or other Plan provisions for integration with Social
Security.

(b)     No additional benefit accruals shall be provided under Section 13.4(a)
once the total annual benefit payable under the Plan in the form of a Single
Life Annuity at age 65 equals or exceeds 20 percent of the Member's highest
average Limitation Earnings (as defined in Section 13.6) for the five
consecutive years for which such Limitation Earnings was the highest.

(c)     If a Member who is not a Key Employee (as defined in Section 13.7(b)) is
also a participant under one or more defined contribution plans in an
aggregation group of plans maintained by an Employer in any Plan Year in which
the Plan is top-heavy, the minimum benefit credited to such Member in accordance
with Section 13.4(a) shall be offset by the Actuarial Equivalent of the value of
an Employer's contributions to such defined contribution plan or plans on the
Non-Key Employee's behalf. Such actuarial equivalent shall be calculated using
all accruals derived from Employer contributions, whether or not attributable to
years in which the Plan is top-heavy and may be used in determining whether the
minimum accrued benefit requirements for a Non-Key Employee has been satisfied.

13.5 Accelerated Vesting

(a)     For each Plan Year for which the Plan is top-heavy, or is a member of a
top-heavy group, the provisions of Section 4.2(a) shall be changed to provide
for vesting of a Member's Accrued Benefit in accordance with the following
schedule:

Completed Years of Creditable Service


Vested Percentage

Less than 2 years

0%

2 years but less than 3 years

40%

3 years but less than 4 years

60%

4 years but less than 5 years

80%

5 years or more

100%

Notwithstanding the foregoing, this subsection (a) shall not apply to the
Accrued Benefit of any Member who is not credited with an Hour of Service while
the Plan is top-heavy.

(b)     In a Plan Year in which the Plan is no longer top-heavy or a member of a
top-heavy group, the vesting provisions contained in Section 4.2(a) shall be
restored.

Notwithstanding such restoration, the provisions of Section 4.2(a), as modified
by Section 14.5(a) above, shall continue to apply in the case of a Member with
three or more Years of Creditable Service at the time of such restoration.

13.6 Limitation on Earnings

In determining a Member's benefits for a Plan Year with respect to which the
Plan is top-heavy or is a member of a top-heavy group, the maximum amount of
Limitation Earnings for each year taken into account to determine Plan benefits
with respect to such Plan Year shall be the applicable dollar amount limitation
set forth in Section 2.1(s)(3).

 

13.7 Definitions

For purposes of this Article 13--

(a)     "Applicable Determination Date" shall mean, with respect to the Plan,
the determination date for the Plan Year of reference and, with respect to any
other plan, the determination date for any plan year of such plan which falls
within such calendar year as of the Applicable Determination Date of the Plan.
For purposes of this subsection, the term "determination date" shall mean, with
respect to the initial plan year of a plan, the last day of such plan year and,
with respect to any other plan year of a plan, the last day of the preceding
plan year of such plan. The present value of an Accrued Benefit shall be
determined as of the most recent valuation date, used for purposes of Code
section 412, which is within the 12-month period ending on the Applicable
Determination Date.

(b)     "Key Employee" shall mean a Member, former Member, or a beneficiary as
described in Code section 416(i)(1). Where an individual's compensation is a
factor in determining whether he is a Key Employee, Total Earnings (as defined
in Section 9.7(a)(1)) shall be used.

 

Article 14. Miscellaneous

14.1 No Employment Rights Created

Neither the establishment nor the continuation of the Plan, nor anything
contained within the Plan, shall be deemed to give any person the right to
continued employment by an Employer or its Affiliates, or to affect the right of
an Employer or its Affiliates to terminate the employment of any individual.

 

14.2 Rights to Trust Assets

No Employee or Beneficiary shall have any right to, or interest in, any assets
of the Trust Fund upon termination of his employment or otherwise, except as
specifically provided under the Plan, and then only to the extent of the
benefits payable under the Plan to such Employee or Beneficiary out of the
assets of the Trust Fund. All payments of benefits as provided for in the Plan
shall be made solely out of assets of the Trust Fund and neither the Company, an
Employer, the Affiliates, nor any fiduciary of the Plan shall be liable therefor
in any manner.

 

14.3 Nonalienation of Benefits

Except to the extent permissible under applicable law, benefits payable under
the Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution, or
levy of any kind, either voluntary or involuntary, including any such liability
which is for alimony or other payments for the support of a Spouse or former
Spouse, or for any other relative of the Employee, prior to actually being
received by the person entitled to the benefit under the terms of the Plan; and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge, or otherwise dispose of any right to benefits payable hereunder, shall
be void. The Trust Fund shall not in any manner be liable for, or subject to,
the debts, contracts, liabilities, engagements, or torts of any person entitled
to benefits hereunder. Notwithstanding the foregoing, a Member's benefits under
the Plan may be offset against any amount that the Member is ordered or required
to pay to the Plan due to a fiduciary breach or other misconduct effective for
judgments or settlement agreements made on or after August 5, 1997, as
determined in accordance with the requirements of section 206(d)(4) of ERISA, as
amended.

The preceding paragraph shall also apply to the creation, assignment, or
recognition of a right to any interest or benefit payable with respect to a
Member pursuant to a domestic relations order, unless such order is determined
to be a qualified domestic relations order (as defined in Code section 414(p)).
The Retirement Committee shall establish reasonable procedures to determine the
qualified status of domestic relations orders and to administer distributions
under such qualified orders. Any other provision of the Plan to the contrary
notwithstanding, if the amount payable to an alternate payee under a qualified
domestic relations order is less than or equal to $5,000, such amount shall be
paid as soon as practicable following the qualification of the order. If such
amount exceeds $5,000, it shall not be payable prior to the Member's "earliest
retirement age " (within the meaning of Code section 414(p)(4)(B)).

14.4 Expenses

To the extent permissible under applicable law, all reasonable expenses of the
Plan and Trust Fund shall be paid by, and constitute a charge upon, the Trust
Fund, except to the extent that such expenses may have been paid by an Employer
in its sole and absolute discretion. Such expenses shall include any expenses
incident to the functioning of the Plan, including, without limitation,
attorneys' fees and the compensation of actuaries and other agents, accounting
and clerical charges, expenses, if any, of being bonded as required by ERISA,
the premiums of plan termination insurance purchased from the Pension Benefit
Guaranty Corporation, and any other costs of administering the Plan.

 

14.5 Severability

In the event that any provision of the Plan is held invalid or illegal for any
reason, such invalidity or illegality shall not affect the remaining parts of
the Plan and the Plan shall be enforced and construed as if such provision had
never been inserted herein.

 

14.6 Governing State

The Plan shall be construed in accordance with the laws of the State of New York
except where such laws have been preempted by ERISA or other laws of the United
States.

 

14.7 Facility of Payment

If the Retirement Committee shall find that any person to whom a benefit is
payable from the Trust Fund is unable to care for his affairs because of illness
or accident, any payments due (unless a prior claim therefor shall have been
made by a duly appointed guardian, committee, or other legal representative) may
be paid to the recipient's Spouse, child, parent, brother or sister, or to any
person deemed by the Retirement Committee to have incurred expense for such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of any liability under the Plan therefor.

 

14.8 Missing Persons

If the Retirement Committee is unable to locate a proper payee within one year
after a benefit becomes payable, the Retirement Committee may treat the benefit
as a forfeiture; however, if a claim for benefits is subsequently presented by a
person entitled to a payment, the forfeited amount shall be recredited upon
verification of the claim, except for those amounts that have been paid pursuant
to an escheat or other applicable law.

 

14.9 Titles

The titles of sections are included only for convenience of reference and shall
not be construed as part of the Plan or in any respect affecting or modifying
its provisions.

 

 

--------------------------------------------------------------------------------



SCHEDULE A



Groups or classes eligible for participation in the Minerals Technologies Inc.
Retirement Plan (except in each case employees covered by a collective
bargaining agreement that does not provide for coverage of such employees under
the Plan, if there is evidence that retirement benefits were the subject of good
faith bargaining):

1. All employees in the service of Minerals Technologies Inc.

2. All employees in the service of the following Associate Companies:

Barretts Minerals Inc.
Specialty Minerals Inc.
MINTEQ International Inc.
Minteq Shapes and Services Inc.
Specialty Minerals (Michigan) Inc.
Specialty Minerals Mississippi Inc.
Synsil Products Inc.



 

SCHEDULE B

Early Retirement Table

The following table sets forth the percentages which will apply at the ages
indicated in the computation of early retirement benefits pursuant to Section
4.2(b)(2)(A):

Age

Percentage

65

100

64

96

63

92

62

88

61

84

60

80

59

76

58

72

57

68

56

64

55

60

 

 

--------------------------------------------------------------------------------

 

SCHEDULE C

Alternate Early Retirement Table

The following table sets forth the percentages which will apply at the ages
indicated in the computation of early retirement benefits pursuant to Section
4.2(b)(2)(B):

Age

Minimum Years
of Service

Percentage

_______________________________________________________

64

26

100

63

27

100

62

28

100

61

29

100

60

30

100

59

31

96

58

32

92

57

33

88

56

34

84

55

35

80



 

SCHEDULE D

Vested Benefit Table

The following table sets forth the percentages which will apply at the ages
indicated in the computation of vested benefits pursuant to Section
4.2(b)(2)(C):

Age That Annuity
Payments Commence

Percentage of
Vested Annuity

65+

100%

64

94

63

88

62

82

61

76

60

70

59

64

58

58

57

52

56

46

55

40



 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE E

Other Company Service

A Member's Creditable Service pursuant to Section 2.1(p)(5) shall include
service with the following employers as provided herein.

(1)     Service With Zedmark Refractories Corporation and/or Zedmark Inc.
Creditable Service, for purposes of vesting pursuant to Section 4.2(a), shall
include each full year of service for the period during which a Member was
employed by Zedmark Refractories Corporation and/or Zedmark, Inc. prior to
October 3, 1989, except if such Member was covered at such time by a collective
bargaining agreement that did not provide for coverage of such Member under the
Pfizer Plan. Creditable Service for purposes of benefit accrual under the Career
Earnings Formula shall include each full year of service for the period during
which a Member was employed by Zedmark Refractories Corporation and/or Zedmark,
Inc. prior to October 3, 1989, provided such number of full years of service may
not exceed the number of full years of service the Member is employed by the
Company after October 3, 1989; and provided, further, such Member was not
covered, on October 3, 1989, by a collective bargaining agreement that did not
provide for coverage of such Member under the Pfizer Plan.

(2)     Service With Nalco Chemical Company. Creditable Service, for purposes of
vesting under Section 4.2(a) and eligibility for early retirement under Section
4.2(b)(2)(A) and (B) shall include each full year of service for the period
during which a Member was employed by Nalco Chemical Company prior to June 1,
1988, if such Member was a transferred employee, as such term is defined in the
Purchase Agreement dated June 1, 1988, between Quigley Company, Inc. and Pfizer
Inc., as purchasers and Nalco Chemical Company, as seller.



(3)     Service With Martin Marietta Magnesia Specialties, Inc. With respect to
Members who were employees of Martin Marietta Magnesia Specialties, Inc. on
April 30, 2001, who became Employees on May 1, 2001, Creditable Service, for
purposes of vesting under Section 4.2(a) and eligibility for early retirement
under Section 4.2(b)(2) shall include each full year of service for the period
during which a Member was employed by Martin Marietta Magnesia Specialties, Inc.
prior to May 1, 2001; provided such Member was not covered, on April 30, 2001,
by the terms of a collective bargaining agreement of which Martin Marietta
Magnesia Specialties, Inc. was a party.

